2021 WI 70

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:                2021AP265-CQ


COMPLETE TITLE:          St. Augustine School, Joseph Forro and Amy
                         Forro,
                                   Plaintiffs-Appellants,
                              v.
                         Carolyn Stanford Taylor, in her official
                         capacity as Superintendent of Public
                         Instruction, Tony Evers, in his official
                         capacity as Superintendent of Public Education,
                         terminated 2/14/20 and Friess Lake School
                         District,
                                   Defendants-Appellees.

                          CERTIFIED QUESTION FROM THE UNITED STATES COURT
                                OF APPEALS FOR THE SEVENTH CIRCUIT

OPINION FILED:           July 2, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           May 4, 2021

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a concurring opinion. HAGEDORN, J., filed
a concurring opinion. REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion, in which ZIEGLER, C.J., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiffs-appellants, there were briefs filed by
Richard      M.        Esenberg,   Brian   McGrath,   Anthony   LoCoco,   and
Wisconsin Institute for law & Liberty, Milwaukee. There was an
oral argument by Richard M. Esenberg.
    For the defendants-appellees Friess Lake School District,
there was a brief filed by Lori M. Lubinsky, Danielle B. Tierney
and Axley Brynelson, LLP, Madison.


    For the defendant-appellee Superintendent Carolyn Stanford
Taylor, there was a brief filed by Hannah S. Jurss, assistant
attorney general; with whom on the brief was Joshua L. Kaul,
attorney general. There was an oral argument by Hanna S. Jurss.
                                                                 2021 WI 70


                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.    2021AP265-CQ


STATE OF WISCONSIN                     :            IN SUPREME COURT

St. Augustine School, Joseph Forro and Amy
Forro,

           Plaintiffs-Appellants,

      v.
                                                              FILED
Carolyn Stanford Taylor in her official                   JUL 2, 2021
capacity as Superintendent of Public
Instruction and Friess Lake School District,                Sheila T. Reiff
                                                         Clerk of Supreme Court

           Defendants-Appellees.




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a concurring opinion. HAGEDORN, J., filed
a concurring opinion.     REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion, in which ZIEGLER, C.J., joined.




      CERTIFICATION of question of law from the United States

Court of Appeals for the Seventh Circuit.           Certified question

answered and cause remanded.



      ¶1   ANN WALSH BRADLEY, J.    This case is before the court

on a certified question from the United States Court of Appeals
                                                                  No.     2021AP265-CQ



for the Seventh Circuit.                 See Wis. Stat. § 821.01 (2019-20).1

Explaining that the question boils down to one of methodology,

it certified the following question:

      For purposes of determining whether two or more
      schools are "private schools affiliated with the same
      religious denomination" for purposes of Wis. Stat. [§]
      121.51, must the state superintendent rely exclusively
      on neutral criteria such as ownership, control, and
      articles of incorporation, or may the superintendent
      also   take    into   account   the   school's   self-
      identification in sources such as its website or
      filings with the state.
      ¶2         This question arises in the context of St. Augustine

School's (St. Augustine) application for transportation benefits

pursuant to Wis. Stat. §§ 121.51 and 121.54.                    Pursuant to these

statutes, private schools are entitled to receive public funding

to transport children to their schools, but only one affiliated

school per "religious denomination" can receive the funding in

each "attendance area."

      ¶3        St.     Augustine's      application     was     denied     by     the

Superintendent of Public Instruction on the ground that another

school     of    the     same   religious       denomination    within     the    same
attendance            area   was      already       receiving     the       benefit.

Specifically, the Superintendent determined that St. Gabriel, a

Catholic school affiliated with the Archdiocese of Milwaukee,

was   already         established   in    the   same   attendance   area     as   St.




      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.


                                            2
                                                                      No.    2021AP265-CQ



Augustine, and St. Augustine also represented itself as a Roman

Catholic school.

       ¶4     The certified question asks us only what information

the    Superintendent     may        consider    in    making     a     determination

regarding     whether    two    schools    are      "affiliated       with    the   same

religious denomination."             It does not ask us to resolve whether

St. Gabriel and St. Augustine are actually of the same religious

denomination.      The application of the facts to the law remains

with the federal courts upon remand.

       ¶5     We conclude that, in determining whether schools are

"affiliated with the same religious denomination" pursuant to

Wis.   Stat.     § 121.51,      the    Superintendent        is   not       limited   to

consideration of a school's corporate documents exclusively.                          In

conducting a neutral and secular inquiry, the Superintendent may

also consider the professions of the school with regard to the

school's       self-identification            and      affiliation,          but      the

Superintendent may not conduct any investigation or surveillance

with respect to the school's religious beliefs, practices, or
teachings.

       ¶6     Accordingly,      we    answer     the   certified        question      and

remand to the United States Court of Appeals for the Seventh

Circuit for further proceedings.

                                          I

       ¶7     St. Augustine is a private, religious school located

within the boundaries of the Friess Lake School District (the

School      District).     On    its    website,       St.   Augustine        describes


                                          3
                                                                   No.    2021AP265-CQ



itself as "an independent and private traditional Roman Catholic

School."

     ¶8     Plaintiffs     Joseph    and      Amy    Forro   are    parents      whose

children attend St. Augustine.            Seeking transportation for their

children to and from school, the Forros along with St. Augustine

made a request for a busing contract from the School District

pursuant to Wis. Stat. § 121.54.2

     ¶9     In   the    request,    St.    Augustine     asserted        that    it   is

unaffiliated     with   the   Archdiocese       of    Milwaukee.         It     stated:

"Our governing body is our Board of Directors and we receive no

funding from nor communicate with the Diocese on matters of

education."      As such, St. Augustine distinguished itself from

St. Gabriel Catholic School, a diocesan Catholic school also

located within the boundaries of the School District.




     2   Wisconsin Stat. § 121.54 provides in relevant part:

     Except as provided in sub. (1) or otherwise provided
     in this subsection, the school board of each district
     operating    high   school   grades   shall   provide
     transportation to and from the school a pupil attends
     for each pupil residing in the school district who
     attends any elementary grade, including kindergarten,
     or high school grade at a private school located 2
     miles or more from the pupil's residence, if such
     private school is a school within whose attendance
     area the pupil resides and is situated within the
     school district or not more than 5 miles beyond the
     boundaries of the school district measured along the
     usually traveled route.

§ 121.54(2)(b)1.


                                          4
                                                            No.     2021AP265-CQ



    ¶10    The School District denied St. Augustine's request.

In doing so, it noted that the Forros' address "is within the

boundaries already approved for a Catholic School."               Because the

School   District   already   bused       students   to   St.     Gabriel,   it

determined that it could not approve St. Augustine's request as

it would constitute an overlapping attendance area.

    ¶11    With St. Augustine and the School District at odds,

they sought a determination from the Superintendent.3               As it did

before the School District, St. Augustine argued that it is not

affiliated with the same religious denomination as St. Gabriel

within the meaning of Wis. Stat. § 121.51(1).                   In support of

this argument, it asserted:

    Neither St. Augustine School, Inc., nor the school
    operated by the corporation, has ever been affiliated
    by   control,   membership,   or  funding   with   the
    Archdiocese of Milwaukee.    No representative of the
    Archdiocese or a parish church of the Archdiocese has
    ever been a director or officer of St. Augustine
    School, Inc.   No employees of St. Augustine School
    have ever been hired or compensated by the Archdiocese
    or a parish church of the Archdiocese.    None of the
    religious instructors at St. Augustine School have

    3  Wisconsin Stat. § 121.51 outlines a procedure by which a
private school's attendance area is proposed by the private
school's governing body and then considered by the public school
district's school board. Providence Cath. Sch. v. Bristol Sch.
Dist. No. 1, 231 Wis. 2d 159, 176, 605 N.W.2d 238 (Ct. App.
1999).   The statute further provides that in the event of a
disagreement between the private and public school, the
determination will be made by the Superintendent.           Id.;
§ 121.51(1) ("If the private school and the school board cannot
agree on the attendance area, the state superintendent shall,
upon the request of the private school and the board, make a
final determination of the attendance area.").


                                      5
                                                                 No.        2021AP265-CQ


      ever been employed, assigned, or compensated for their
      work at St. Augustine School by the Archdiocese or a
      parish church of the Archdiocese.
      ¶12     Then-Superintendent Tony Evers4 agreed with the School

District       and     denied     St.     Augustine's      request           for    the

transportation         benefit.     He    concluded      that    "St.        Augustine

School, Inc. is a private, religious school affiliated with the

Roman      Catholic    denomination."         Further,    he    determined         that

"[t]he      District    already   provides      transportation         to     students

attending St. Gabriel School, another private, religious school
affiliated with the Roman Catholic denomination, the attendance

area of which is co-extensive with the attendance area of the

District."      As a result, the Superintendent concluded that St.

Augustine's attendance area overlaps that of St. Gabriel and

thus "the Friess Lake School District is not required to provide

transportation to students attending St. Augustine School, Inc."

      ¶13     The Superintendent's written decision reflects that he

examined all of the parties' filings, St. Augustine's website,

and the law in reaching his decision.             He commented specifically

on   the    school's     bylaws   and    determined   that      nothing       in   that
document "even hints that the School is a private religious

school or a private, religious non-denominational school."                          The

Superintendent also made specific comments on an amendment to

St. Augustine's articles of incorporation changing its name from



      4Then-Superintendent Evers has since been elected Governor,
and has been replaced as a party to this case by the current
Superintendent, Carolyn Stanford Taylor.


                                          6
                                                                      No.       2021AP265-CQ



Neosho Country Christian School Inc. to its current moniker.                              As

with the bylaws, the Superintendent concluded that "there is

nothing in the School's name change amendment to its Articles of

Incorporation that reveals anything about the School's nature,

i.e.,      religious    or    non-religious,        or   its   affiliation         with   a

religious denomination."5

      ¶14     Finding       these   sources       unhelpful    in     determining       St.

Augustine's      "affiliation        with     a    religious     denomination"          for

purposes of Wis. Stat. § 121.51, the Superintendent looked to

St. Augustine's publicly available website.                          Such a procedure

was       permissible,       in     the     Superintendent's           view,       because

"[r]eviewing a public website that is created and maintained by

or    on    behalf     of     the   School,       and    accepting        the     School's

description of itself as set forth in that website, does not

create an excessive entanglement of state authority in religious

affairs."       The     Superintendent        supported       such    a   determination

with the premise that "a public website, by its very nature,

invites, and even wants persons to review it."


      5In previous proceedings, disputes arose as to whether St.
Augustine submitted the original articles of incorporation to
either the School District or the Superintendent and whether the
Superintendent actually considered St. Augustine's original
articles of incorporation. The Seventh Circuit determined that
"plaintiffs have failed to carry their burden of producing
evidence to support their assertion that the defendants looked
at the document.     Without any evidence that they did so, a
secondary dispute over whether St. Augustine submitted the
original articles of incorporation to the state is immaterial."
St. Augustine Sch. v. Evers (St. Augustine II), 906 F.3d 591,
595-96 (7th Cir. 2018) (citation omitted).


                                            7
                                                                         No.     2021AP265-CQ



      ¶15   Relying on statements on St. Augustine's website, the

Superintendent       agreed        with    the       School          District     that       St.

Augustine is affiliated with the Roman Catholic denomination.

He cited in his decision "two of a number of statements in the

website pages from which any reasonable person would conclude

the   School   is    a   religious        school         affiliated      with     the      Roman

Catholic    denomination."           The       first      of    these    statements         sets

forth   that   St.       Augustine        is       "an     independent         and       private

traditional         Roman     Catholic             School . . . [that                is]      an

incorporation of dedicated families, who believing that all good

things are of God, have joined together to provide the children

of    our   Catholic        community       with         an     exceptional          classical

education."          Additionally,         the       website         provides:             "[St.

Augustine] loves and praises all the traditional practices of

the Catholic faith."

      ¶16   St. Augustine responded to the adverse determination

by filing suit in Washington County circuit court against the

Superintendent       and     the    School         District,         asserting       a     claim
pursuant to 42 U.S.C. § 1983 that its rights under Free Exercise

and Establishment Clauses of the First Amendment were violated,

as well as a claim that the Superintendent and School District

contravened    Wis.      Stat.     § 121.51(1).                The   Superintendent          and

School District removed the case to federal court.

      ¶17   After     the    parties       filed         competing      summary       judgment

motions, the District Court granted the Superintendent and the

School District's motion with respect to the federal claims.
St. Augustine Sch. v. Evers (St. Augustine I), 276 F. Supp. 3d
                                               8
                                                                    No.     2021AP265-CQ



890 (E.D. Wis. 2017).             As relevant to the certified question,

the District Court determined that the Superintendent and the

School District did not engage in an excessive entanglement with

religion     in    reaching    their     conclusion       that   St.   Augustine        is

affiliated with the Catholic denomination.                       Id. at 902.            It

concluded that "because St. Augustine was obviously a religious

school    and     did   not   submit     any    articles    of     incorporation        or

bylaws    that     identified     or   disclaimed     its    affiliation         with    a

religious denomination," the Superintendent permissibly looked

elsewhere to surmise what St. Augustine purported to be.                         Id.

       The defendants then turned to the statement on St.
       Augustine's website describing it as a "Roman Catholic
       School," and they accepted this statement at face
       value and concluded that St. Augustine was affiliated
       with the Roman Catholic denomination.     These actions
       did not involve any participation in, supervision of,
       or intrusive inquiry into religious affairs.
Id.

       ¶18   St.    Augustine      appealed,        and    the     Seventh       Circuit

affirmed     the    District      Court's       decision    over    Judge       Ripple's

dissent.        St. Augustine Sch. v. Evers (St. Augustine II), 906

F.3d 591 (7th Cir. 2018).              The Seventh Circuit majority saw no

free     exercise       problem   with      the    Superintendent         and    School

District's application of Wis. Stat. § 121.51, determining that

"[t]he reason why St. Augustine cannot demand services within

its desired attendance zone is not because it is a Catholic

school; it is because——by its own choice——it professes to be

affiliated with a group that already has a school in that zone."




                                            9
                                                                      No.    2021AP265-CQ



Id. at 597.         "The problem for St. Augustine is not that it is

Catholic; it is that it is second in line."                    Id.

       ¶19    The Seventh Circuit further determined that there was

no    entanglement         problem.      "[T]he    school      district      and     state

superintendent did not consider St. Augustine's theology or its

religious practices."               Id. at 598.         Instead, in the Seventh

Circuit's view, "[t]aking a party's repeated chosen label at

face value hardly constitutes a deep-dive into the nuances of

religious affiliation."             Id. at 599.

       ¶20    In contrast, Judge Ripple dissented, concluding that

the    Superintendent        failed      to   follow    precedent       when   he     went

beyond St. Augustine's articles of incorporation and bylaws to

make    the   determination         at   issue.        Id.   at   603      (Ripple,    J.,

dissenting).        In Judge Ripple's view, "[r]ather than grounding

his decision in the articles of incorporation and by-laws as he

was required to do under state law, [the Superintendent] decided

to     undertake      an     independent       investigation         and    rested    his

decision on statements he found on St. Augustine's website."
Id.

       ¶21    Judge        Ripple     further      criticized        the     majority's

approach for taking the term "Catholic" out of context.                            Id. at

604.     He cautioned:           "the court's selective use of the term

'Catholic' rests on the assumption that, for purposes of our

Free Exercise analysis, a single term, even when culled from its

context,      can     describe      accurately      the      religious      values    and

aspirations of an individual or a group of individuals."                        Id.


                                              10
                                                                   No.    2021AP265-CQ



     ¶22     St.   Augustine     petitioned       for       certiorari        with   the

United States Supreme Court.             The Court granted certiorari but

did not issue a full opinion.                 Instead, it simply vacated the

judgment and remanded to the Seventh Circuit for consideration

in   light    of   its   recent     decision          in    Espinoza     v.     Montana

Department of Revenue, 591 U.S. __, 140 S. Ct. 2246 (2020).6                          St.

Augustine Sch. v. Taylor (St. Augustine III), 141 S. Ct. 186

(2020).      After remand, the Seventh Circuit certified to this

court the question now before us.

                                         II

     ¶23     The certified question asks us to interpret Wis. Stat.

§ 121.51.      Statutory interpretation is a question of law we

review    independently.       Winebow,        Inc.    v.    Capitol-Husting         Co.,

Inc., 2018 WI 60, ¶23, 381 Wis. 2d 732, 914 N.W.2d 631.                          We are

not bound by the interpretations of the federal courts, but they

may aid in our analysis.         See id. (citation omitted).

     ¶24     Our   review   of     the    statute           is   informed      by    the

Constitution and precedent.          The application of constitutional

     6 In Espinoza, the Court addressed a Montana program that
provides tuition assistance to parents who send their children
to private schools.    Espinoza v. Mont. Dep't of Revenue, 591
U.S. __, 140 S. Ct. 2246, 2251 (2020).     When the petitioners
sought to use the program for scholarships at religious schools,
the Montana supreme court struck down the program on the basis
of a "no-aid" provision in the Montana Constitution, which
prohibits any aid to a school controlled by a "church, sect, or
denomination."    Id.    The Court determined that the no-aid
provision violates the Free Exercise clause, writing that "[a]
State need not subsidize private education.    But once a State
decides to do so, it cannot disqualify some private schools
solely because they are religious." Id. at 2261.


                                         11
                                                                   No.     2021AP265-CQ



principles     likewise   presents      a     question     of    law.       State    v.

Roundtree, 2021 WI 1, ¶12, 395 Wis. 2d 94, 952 N.W.2d 765.

                                        III

      ¶25   We begin by setting the foundation for our analysis,

detailing the history of this court's interpretation of Wis.

Stat. § 121.51.        With that necessary history                and context        in

hand, we then turn to examine the certified question.

                                         A

      ¶26   In    1967,    the     people       of     Wisconsin         adopted     a

constitutional     provision      setting      forth:           "Nothing     in    this

constitution shall prohibit the legislature from providing for

the   safety     and   welfare    of    children      by    providing        for    the

transportation of children to and from any parochial or private

school or institution of learning."                 Wis. Const. art. I, § 23.

Several     provisions    in     ch.   121     of    the    Wisconsin        Statutes

operationalize this guarantee.

      ¶27   Wisconsin     Stat.        § 121.54(2)(b)           sets     forth      the

conditions under which a student attending a private school can
receive publicly funded transportation.               It provides:

      Except as provided in sub. (1) or otherwise provided
      in this subsection, the school board of each district
      operating    high   school   grades   shall   provide
      transportation to and from the school a pupil attends
      for each pupil residing in the school district who
      attends any elementary grade, including kindergarten,
      or high school grade at a private school located 2
      miles or more from the pupil's residence, if such
      private school is a school within whose attendance
      area the pupil resides and is situated within the
      school district or not more than 5 miles beyond the
      boundaries of the school district measured along the
      usually traveled route.

                                        12
                                                                No.   2021AP265-CQ



§ 121.54(2)(b)1.

    ¶28    "Attendance area" is a defined term that sits at the

center of the instant case.        Wisconsin Stat. § 121.51(1) defines

"attendance area" as follows:

    [T]he geographic area designated by the governing body
    of a private school as the area from which its pupils
    attend and approved by the school board of the
    district in which the private school is located.    If
    the private school and the school board cannot agree
    on the attendance area, the state superintendent
    shall, upon the request of the private school and the
    board, make a final determination of the attendance
    area.     The attendance areas of private schools
    affiliated with the same religious denomination shall
    not overlap unless one school limits its enrollment to
    pupils of the same sex and the other school limits its
    enrollment to pupils of the opposite sex or admits
    pupils of both sexes.
    ¶29    The natural question that arises from the definition

of "attendance area" is what it means for private schools to be

"affiliated with the same religious denomination."                    After all,

assuming   that   schools    are   co-educational    and        not   single-sex,

only one school of each "religious denomination" may receive the

transportation benefit in a single attendance area.

    ¶30    This court first addressed this language in 1971 in

State ex rel. Vanko v. Kahl, 52 Wis. 2d 206, 188 N.W.2d 460

(1971).     In    Vanko,     the   court    addressed       a    constitutional

challenge to the attendance area statute.

    ¶31    The    court     acknowledged      that   there        would    be    a

constitutional     problem    if   the     statute   were       interpreted     to

include "a restriction placed upon children attending religious
schools and not placed upon those attending private, secular


                                     13
                                                                                No.    2021AP265-CQ



schools."         Id.   at       214.       This      problem          would     arise       because

"[r]eligious        affiliation          would        be       the     sole     basis       of    the

classification."            Id.         Accordingly,            the     court    engaged         in    a

saving      construction         to     avoid        the       constitutional          infirmity,

interpreting the statute to apply to both religious and non-

religious schools:           "We read the statute as not authorizing or

permitting overlapping in attendance area boundary lines as to

all   private       schools        affiliated             or     operated        by     a    single

sponsoring        group,     whether        such      school          operating        agency         or

corporation is secular or religious."                          Id. at 215.

      ¶32    Building on its decision in Vanko, the court seven

years later decided Holy Trinity Community School, Inc. v. Kahl,

82 Wis. 2d 139, 262 N.W.2d 210 (1978).                                In Holy Trinity, the

plaintiff     school       was    previously          a    Catholic         school     affiliated

with the Archdiocese.                 It responded to the Vanko decision by

reorganizing as a "community school" with no legal ties to the

Roman Catholic Church or any other religious organization.                                        Id.

at 146.       However, the new community school took over all the
employment contracts of the old Catholic school, accepted all

students     who    attended          the   school's            previous        iteration,        and

utilized the same building as the old Catholic school, owned by

the Holy Trinity Congregation, which leased the building to the

community school for one dollar annually.                             Id.

      ¶33    The     community          school       no        longer       required        Catholic

instruction, but instead instituted a release time for religious

programming of the students' parents' choice.                                   Id. at 146-47.
However,     in    practice        only     the      Catholic          religion       was    taught
                                                14
                                                          No.   2021AP265-CQ



during the release time.        Id. at 147.    Based on these facts, the

Superintendent    found   that    Holy    Trinity   Community   School   was

affiliated with the Catholic denomination, even though it was

not controlled by the Archdiocese or the Roman Catholic Church.

Id.

       ¶34   Pinpointing a constitutional infirmity in the manner

the Superintendent went about making his determination, the Holy

Trinity court concluded:

       [W]here a religious school demonstrates by a corporate
       charter and bylaws that it is independent of, and
       unaffiliated with, a religious denomination, that in
       the absence of fraud or collusion the inquiry stops
       there.   To make the further inquiry, as attempted by
       the Superintendent of Public Instruction, is to
       involve the state in religious affairs and to make it
       the adjudicator of faith.
Id. at 157-58.

       ¶35   The court explained that the "continuing surveillance

of [the] school to determine whether its practices comport with

those of the Catholic Church" causes an excessive entanglement

of the government in purely religious matters.            Id. at 150.     It

is not for the government to decide "who or what is Catholic,"

and accordingly the inquiry undertaken by the Superintendent in

Holy   Trinity   was   deemed    unconstitutional.       Id.    The   court

continued, discussing the sources of information at play under

the facts of Holy Trinity:

       For this court or for the Superintendent of Public
       Instruction to determine, in the light of the prima
       facie showing of the articles of incorporation to the
       contrary, that this school corporation is or is not
       affiliated with the Catholic denomination is to meddle
       into what is forbidden by the Constitution the

                                     15
                                                                           No.   2021AP265-CQ


       determination           of   matters          of    faith     and    religious
       allegiance.
Id.        Thus, it concluded that "[w]e are obliged to accept the

professions of the school and to accord them validity without

further inquiry."           Id. at 155.

       ¶36       At the time we granted the certification in this case,

we asked the parties to address a question in addition to that

certified by the Seventh Circuit:

       The Free Exercise Clause and the Establishment Clause
       of   the   First   Amendment   may   bear   upon   our
       interpretation of Wis. Stat. § 121.51 and its
       inclusion of "private schools affiliated with the same
       religious denomination." In meeting the query of the
       certified question, should we revisit this court's
       decisions in State ex rel. Vanko v. Kahl, 52
       Wis. 2d 206, 188 N.W.2d 210 (1971) and Holy Trinity
       Community School, Inc. v. Kahl, 82 Wis. 2d 139, 262
       N.W.2d 210 (1978) . . . .
       ¶37       In    briefing,    no    party       asked    us    to    overrule   either

Vanko       or    Holy     Trinity,       and        in    fact     St.    Augustine,      the

Superintendent, and the School District all affirmatively stated

that we need not and should not overrule or revisit the holdings

of those cases.            When pressed at oral argument, the discussion
focused on Vanko, and both parties reiterated their positions

that       we    not   upset    that     case.7           Accordingly,      we   decline    to



       At oral argument, St. Augustine's counsel stated:
       7                                                  "Here
today, no one is asking this court to overrule Vanko."      See
State ex rel. Vanko v. Kahl, 52 Wis. 2d 206, 188 N.W.2d 460
(1971).   Later, the same counsel suggested that Vanko's status
of remaining unchallenged for over 50 years is some indication
that its statutory interpretation has been workable and relied
upon for decades:

                                                                                 (continued)
                                                16
                                                                 No.   2021AP265-CQ



overrule or revisit either case on our own initiative.                          See

Serv. Emps. Int'l Union, Loc. 1 v. Vos, 2020 WI 67, ¶24, 393

Wis. 2d 38, 946 N.W.2d 35 (explaining that "[w]e do not step out

of   our    neutral   role   to   develop    or    construct       arguments    for

parties; it is up to them to make their case").

                                      B

      ¶38    With this foundation in hand, we turn now to address

the certified question.

      ¶39    The Seventh Circuit's certification order puts a fine

point on the issue before us and assists in focusing on the

distinct and narrow question.              After summarizing the lengthy

history of this litigation, the Seventh Circuit relates that

"[a]t   this   juncture . . . the         issue    has    boiled    down   to   one

dispositive     question     of   state     law:         what   methodology     for

determining affiliation is required under the relevant Wisconsin

statutes?"     St. Augustine Sch. v. Taylor (St. Augustine IV), No.

17-2333 (7th Cir. Feb. 16, 2021) (order certifying question to

Wisconsin Supreme Court) at 2.

      [This court] could certainly come to the conclusion
      that Vanko is a 50-year-old decision and the fact that
      we haven't been before the court for 50 years and are
      here only because the [Superintendent] did something
      so extraordinary that it resulted in a grant of cert
      and a [vacating of the Seventh Circuit's decision] is
      some indication that [the statute] is workable given
      the reliance that schools and families have had on the
      statutory interpretation that sticking to precedent
      might be the best thing to do.

     Counsel for the Superintendent similarly argued that "the
court got it right in Vanko."


                                      17
                                                                       No.      2021AP265-CQ



      ¶40    Prior to proceeding with our analysis, we offer an

observation regarding what is before us and what is not.                                 The

Seventh     Circuit    has   certified       to    us   a    pure   question       of    law

pertaining only to the sources of information the Superintendent

may consider in determining whether two schools are "affiliated

with the same religious denomination" for purposes of Wis. Stat.

§ 121.51(1).        In essence, it is an inquiry of methodology.

      ¶41    We do not apply our determination to the facts of this

case.     That is, we do not determine whether St. Augustine is

affiliated with the same religious denomination as St. Gabriel.

That is a question for the federal court on remand.                             With this

clarification, we proceed to our analysis.

      ¶42    Both the Constitution and our precedent interpreting

the   statute   provide       relevant   guardrails           around      the    world    of

information     a    Superintendent      may      consider.         The      Constitution

prohibits the excessive entanglement of the state in religious

matters.        L.L.N.       v.   Clauder,        209       Wis. 2d 674,        686,     563

N.W.2d 434      (1997).           Such   a        proposition,       known        as     the
entanglement doctrine, springs from the Establishment Clause of

the First Amendment.8         Id.

      ¶43    Excessive entanglement occurs "if a court is required

to interpret church law, policies, or practices."                            Id. at 687.


      8The Establishment Clause of the First Amendment provides:
"Congress shall make no law respecting an establishment of
religion . . . ."   U.S. Const. amend. I.    It is applicable to
the states through the Fourteenth Amendment. L.L.N. v. Clauder,
209 Wis. 2d 674, 686, 563 N.W.2d 434 (1997).


                                         18
                                                                   No.    2021AP265-CQ



Thus, the First Amendment prohibits such an inquiry.                           Id.    On

the other hand, it is well-settled that "a court may hear an

action    if    it     will    involve     the     consideration         of    neutral

principles of law."        Id. (citations omitted).

    ¶44     The      certified     question       requires   us     to        determine

whether     the       consideration       of      certain    matters           in    the

determination of whether two schools are "affiliated with the

same religious denomination" would rely on an unconstitutional

religious      inquiry   and     thus    cause    an   impermissible          excessive

entanglement, or whether such consideration would merely involve

the application of neutral principles of law.                   We are asked to

address specifically a school's self-identification as set forth

on its publicly available website or in its filings with the

state.

    ¶45     St.      Augustine   argues    that     the   manner    in    which      the

Superintendent considered such information impermissibly places

the Superintendent in the position to decide "what is Catholic"

and thus constitutes an excessive entanglement with religion.
In contrast, the Superintendent and the School District advance

that simply accepting St. Augustine's self-identification does

not require any investigation at all or any determination of

whether St. Augustine is Catholic——they are simply taking St.

Augustine at its word.

    ¶46     Because      we    refrain     from    developing      arguments         not

advanced by either party and determine that our precedent should

be maintained rather than overruled, our inquiry is framed by
Vanko and Holy Trinity.           Vanko established that "affiliated with
                                          19
                                                                                  No.         2021AP265-CQ



the same religious denomination" is "the test of affiliation in

a single school system rather than operation by a single agency

or    set    of    trustees       or     religious            order    within         a       particular

religious denomination."                 Vanko, 52 Wis. 2d at 215.                            It further

establishes        that     the    statute         applies        to       both      religious        and

secular schools "affiliated or operated by a single sponsoring

group."      Id.

       ¶47    Holy     Trinity          is     particularly            apt      in      guiding       our

approach to the certified question.                           There, the court engaged in

a similar exercise of line-drawing to that which we undertake in

the instant case.            The line the Holy Trinity court drew between

the    constitutional             and        the       unconstitutional               was       at    the

investigation          and    surveillance                of     a         school's            religious

practices.         Holy Trinity, 82 Wis. 2d at 150.                               With regard to

statements made by a school, the court set forth:                                               "We are

obliged to accept the professions of the school and to accord

them validity without further inquiry."                          Id. at 155.

       ¶48    Just     as     in        Holy       Trinity,       accepting               a     school's
professions        that are        published on its public website                                or set

forth in filings with the state does not necessarily require any

investigation or surveillance into the practices of the school.

It need not require any religious inquiry at all.

       ¶49    As long as the Superintendent considers the school's

professions and not its practices, the Superintendent remains on

the correct side of the line.                      In other words, a superintendent

attempting        to   determine         that      a    school        is    affiliated           with   a
specific     religious       denomination               may    rely        on   any       evidence      of
                                                   20
                                                                      No.        2021AP265-CQ



affiliation between the school and a denomination that does not

violate the First Amendment and that does not inquire into the

religious beliefs of the school or the denomination.

       ¶50    The     wording    of     the    certified     question      implies      that

corporate documents represent neutral criteria while a school's

self-identification in sources such as its website and filings

with    the    state    does     not.         But    this   appears   to    be     a   false

dichotomy.       Indeed, simply accepting a school's profession of

what it claims to be or with whom it is affiliated constitutes a

neutral       undertaking,       as   does         the   acceptance   of     a     school's

professions of affiliation in documents filed with the state.

Here St. Augustine professes that while it is Roman Catholic, it

is     independent      of      and     unaffiliated        with    the     Archdiocese.

Neither accepting corporate documents nor accepting a school's

professions necessarily requires any investigation of the type

prohibited       by    Holy     Trinity        or    even   any    religious        inquiry

whatsoever.

       ¶51    Our conclusion is further supported with a look to a
related       statute.           Wisconsin          Stat.    § 187.01(7)          addresses

amendments      to     the    articles        of    incorporation     of    a     religious

society.       It provides in relevant part:

       Such   corporation   may   amend  its   articles  of
       organization or constitution at a regular meeting of
       said corporation by the majority vote of the members
       present so that such corporation has the right to
       merge with and transfer all of its real estate and
       personal property to another corporation of the same
       religious denomination.
§ 187.01(7) (emphasis added).


                                               21
                                                                     No.     2021AP265-CQ



      ¶52    An     important      principle      can     be     gleaned     from   this

statutory text.          The phrasing "another corporation of the same

religious denomination" indicates that "religious denomination"

is a broader category than "corporation."                      In other words, there

can be multiple corporations that fit under the umbrella of a

single religious denomination.                   If the legislature wanted to

limit the Superintendent's consideration to corporate documents

in an inquiry of whether the schools are affiliated with the

same corporate body, it would not have used the broader term

"religious denomination" in Wis. Stat. § 121.51(1).                          Indeed, a

single corporate charter may not fully answer whether a school

is affiliated with a religious denomination.

      ¶53    Vanko also supports such a premise.                   To explain, Vanko

highlighted         that    "affiliated          with      the      same      religious

denomination" is the test to be used within a school system

"rather than operation by a single agency or set of trustees or

religious        order   within    a     particular      religious    denomination."

Vanko,      52    Wis. 2d at       215    (emphasis       added).          Thus,    Vanko
explicitly disclaimed an assertion that "operation by a single

agency" is a necessary condition to establish that two schools

are of the same religious denomination.                   To limit the inquiry to

exclusively        corporate      documents      would    elevate    this     assertion

that the Vanko court rejected.

      ¶54    However, it is important to keep in mind an additional

principle arising from Vanko——the focus on a "single sponsoring

group."     Id. at 215.        Although the Superintendent is not limited
to   corporate       documents      exclusively,         corporate    documents      may
                                            22
                                                                          No.      2021AP265-CQ



often   be    determinative.        Indeed,           as    Holy    Trinity         explains,

"where a religious school demonstrates by a corporate charter

and bylaws that it is independent of, and unaffiliated with, a

religious     denomination,        that    in        the     absence          of    fraud      or

collusion the inquiry stops there."                   Holy Trinity, 82 Wis. 2d at

157-58.      But where corporate documents alone do not resolve the

inquiry,     the   Superintendent         is    permitted          to     consider        other

neutral sources of information.

    ¶55      We    thus      conclude          this        methodological             inquiry,

determining that in examining whether schools are "affiliated

with the same religious denomination" pursuant to Wis. Stat. §

121.51, the Superintendent is not limited to consideration of a

school's     corporate    documents        exclusively.                 In    conducting         a

neutral      and   secular    inquiry,          the        Superintendent           may       also

consider     the   professions      of    the     school       with          regard      to   the

school's       self-identification             and         affiliation,             but        the

Superintendent may not conduct any investigation or surveillance

with respect to the school's religious beliefs, practices, or
teachings.

    ¶56      Accordingly,     we    answer       the        certified         question        and

remand to the United States Court of Appeals for the Seventh

Circuit for further proceedings.

    By       the   Court.—Certified            question        answered            and    cause

remanded to the United States Court of Appeals for the Seventh

Circuit.




                                          23
                                                                             No.    2021AP265-CQ.pdr




      ¶57     PATIENCE       DRAKE         ROGGENSACK,            J.      (concurring).               The

question before the Seventh Circuit Court of Appeals is whether

St.       Augustine     is        "affiliated               with       the        same        religious

denomination"         for    purposes            of       Wis.    Stat.    § 121.51(1)           as    is

St. Gabriel, a Catholic school, whom all agree is "affiliated

with" the Archdiocese of Milwaukee.                              The answer to this question

turns on the meaning of "affiliated with."                                There is no need to

become      involved        in    a       factual         examination        of    the        religious

teachings of the private schools that are being compared or the

religious     teachings          of       the    organization            with     which       they    are

claimed to be affiliated.

      ¶58     Rather,       I     agree         with      Justice      Hagedorn          that    to   be

"affiliated        with"     in       a    way    that       will      result      in    overlapping

attendance areas of St. Augustine's and St. Gabriel's schools

pursuant      to      Wis.        Stat.          § 121.51(1)             requires         a     "mutual

organizational         relationship"              between          St.     Augustine          and     the

religious denomination with which St. Gabriel is affiliated.1

That is, St. Augustine and the religious denomination, here the

Archdioceses of Milwaukee, must mutually agree to be affiliated

with one another.                Because the majority opinion overlooks the

dispositive legal issue of mutuality in the phrase "affiliated

with" from      § 121.51(1), and instead focuses on a variety of

factual inquiries that will not assist the Seventh Circuit Court

of Appeals move forward in its decisional process, I do not join

the majority opinion, but respectfully concur.

      1   Justice Hagedorn's concurrence, ¶¶71, 85.

                                                      1
                                                                   No.      2021AP265-CQ.pdr


                                   I.     BACKGROUND

      ¶59    The     historic       background          underlying       the       certified

question from the Seventh Circuit Court of Appeals is ably set

out in the majority opinion and in the concurrence of Justice

Hagedorn.2      The certification invited us "to re-formulate" the

certified question, indicating that the Seventh Circuit realized

there may be more that would underlie compliance with their

request     than    might    be    apparent       in    the   words    chosen       for   the

certified     question.3          In    response,       we    asked    the     parties     to

address First Amendment concerns that may bear on our assisting

the   Seventh      Circuit    in       addition    to     the    certified         question.

However, no party did so.4

                                   II.    DISCUSSION

                             A.    Standard of Review

      ¶60    The dispositive issue in this case is the meaning of

"affiliated        with,"    as    that    phrase        is     used   in      Wis.     Stat.

§ 121.51(1).         Statutory interpretation presents a question of

law that we decide independently.                      State v. Guarnero, 2015 WI

72, ¶12, 363 Wis. 2d 857, 867 N.W.2d 400.

                        B.    Statutory Interpretation

      ¶61    Our    interpretation         of     the    meaning       of    the      phrase,

"affiliated with" in Wis. Stat. § 121.51(1), begins with the

      2Majority       op.,    ¶¶7-11;       Justice          Hagedorn's      concurrence,
¶¶76-84.
      3St. Augustine Sch. v. Taylor (St. Augustine IV), No. 17-
2333, 6 (7th Cir. Feb. 16, 2021).
      4   Majority op., ¶¶37, 38.


                                            2
                                                                         No.    2021AP265-CQ.pdr


words chosen by the legislature.                        Spiegelberg v. State, 2006 WI

75,    ¶17,    291    Wis. 2d          601,    717      N.W.2d    641.     Context       also    is

important      when       determining          the      plain    meaning       of    a   statute.

Kalal v. Circuit Court for Dane Cnty., 2004 WI 58, ¶46, 271

Wis. 2d 633, 681 N.W.2d 110.

       ¶62    Wisconsin Stat. § 121.51(1) provides in relevant part:

       The attendance areas of private schools affiliated
       with the same religious denomination shall not overlap
       unless one school limits its enrollment to pupils of
       the same sex and the other school limits its
       enrollment to pupils of the opposite sex or admits
       pupils of both sexes.
(Emphasis added).            Affiliated is not a defined term; therefore,

we employ its "common, ordinary and accepted meaning."                                     Kalal,

271 Wis. 2d 633, ¶45.

       ¶63    We     often    determine            common   meanings       by       consulting    a

dictionary.        Guarnero, 363 Wis. 2d 857, ¶16.                       When I do so here,

I note that an "Affiliate [is] an organization that is connected

with   or     controlled          by   another,         usually    larger,      organization.

[For example] Our college is an affiliate of the university."

Affiliate,         Cambridge            Dictionary,             dictionary.cambridge.org,

https://dictionary.cambridge.org/dictionary/english/affiliate?q=

Affiliate (last visited June 21, 2021).                           To be "affiliated with"

requires a mutuality of connection between the "affiliate" and

the entity with which there is an affiliation.                                 That is, to be

affiliated         with      is    "to        be     officially      connected           with    or

controlled by another."                 Id.        From a common meaning perspective,

one cannot be affiliated with another organization if there is
no mutual connection between the two organizations.


                                                    3
                                                                No.   2021AP265-CQ.pdr


       ¶64    "Affiliated with" is a phrase used in decisions that

occur in other contexts, sometimes frequently.                         For example,

cases involving union activities or union employees may arise

when there is a question about whether workers on a particular

job are affiliated with a particular union, e.g., with the AFL-

CIO,   such       that    picketing      can   or   cannot   occur.     Upper    Lakes

Shipping, Ltd. v. Seafarers' Int'l Union of Canada, 18 Wis. 2d

646, 659, 119 N.W.2d 426 (1963).                    Workers join a union and the

union accepts their membership when it appears to be to their

mutual benefit to do so.               Id.

       ¶65    In     Cape        v.    Plymouth     Congregational     Church,    130

Wis. 174, 109 N.W. 928 (1906), we discussed criteria that were

considered in determining whether a congregation had withdrawn

from affiliation with the Primitive Methodist denomination when

the congregation chose to become a Congregational denomination.

Id. at 179.          We explained that to be a member of a synodical

organization, "at least two things are essential:                      A profession

of the accepted faith and a submission to its government."                         Id.

at 181.      We reasoned that because the deed of trust for the land

on which the church building stood said that the church property

was    to    be    used     by    a    Methodist    denomination,     the   Primitive

Methodist congregation could not be excluded from use of the

church facility.            Id. at 186.        Again, there was a mutuality in

the affiliation between the Primitive Methodist denomination and

Cape    et    al     that        was    not    present   with   a     Congregational

denomination that challenged the Primitive Methodist's right to
use the church building.

                                               4
                                                            No.   2021AP265-CQ.pdr


    ¶66     As   Justice    Hagedorn    notes,     the    phrase,    "affiliated

with," has been used in several statutes.5                   One such statute

deals   with     cemeteries     and     religious        societies    that    are

affiliated with cemeteries.          Wisconsin Stat. § 157.63(6) creates

potential liability for damages for a religious society with

whom a cemetery is affiliated when the cemetery or cemetery

authority      fails   to     comply        with   statutory      requirements.

Section 157.63(6) provides:

    The religious society that is affiliated with a
    cemetery to which a certification under this section
    applies is liable for the damages of any person that
    result from the failure of the cemetery or cemetery
    authority to fully comply wit s. 157.11(9g) or
    157.12(3)   during    the   reporting period   under
    s. 157.62(2) for which such compliance has been
    certified under this section.
The obligations that arise by virtue of § 157.63(6) imply that a

religious society could not be affiliated with a cemetery absent

mutual agreement to affiliate because such an affiliation comes

with obligations that the religious society must meet if the

cemetery does not comply with statutory requirements.

                              III.     CONCLUSION

    ¶67     In sum, my review shows that the common dictionary

definition of "affiliate," the way in which we have interpreted

"affiliation" in matters relating to unions, our interpretation

of "affiliate" in other legal contexts and our interpretation of

"affiliated with" in other statutes have been consistent with

one another.     All require express or implied mutual agreement to


    5   Justice Hagedorn's concurrence, ¶¶96, 97.


                                        5
                                                                   No.    2021AP265-CQ.pdr


connection between the persons and entities that are affiliated.

Therefore, in regard to the case before us, I conclude that

"affiliated with" pursuant to Wis. Stat. § 121.51(1) requires a

mutual organizational relationship between St. Augustine and the

Archdiocese of Milwaukee, the religious denomination with which

St. Gabriel is affiliated.              Accordingly, the Seventh Circuit

Court of Appeals should consider those facts presented to it

that   bear    on    whether   St.    Augustine       and    the         Archdiocese    of

Milwaukee     have    mutually    agreed      that    their      organizations         are

affiliated with each other.

       ¶68    Because    the   majority       opinion     does     not     address     the

dispositive      legal    issue      presented       by     this     controversy,       I

respectfully concur.




                                          6
                                                                            No.    2021AP265-CQ.bh


         ¶69       BRIAN        HAGEDORN,        J.       (concurring).            The       Seventh

Circuit Court of Appeals poses a methodological question to this

court:         what evidence may be considered when determining whether

private            schools        are     "affiliated        with     the     same       religious

denomination"              under       Wis.     Stat.     § 121.51(1)       (2019-20)?1            The

parties agree the answer includes both the self-representations

of   a       school        as    well    as     corporate       documents.         In    a   narrow

opinion, the majority reiterates this conclusion, which I agree

with         and    join.         However,        this     answer    may    not    be     of      much

assistance            to        the     Seventh       Circuit     without      the       requisite

statutory analysis explaining what this information may be used

for under the law.                      Therefore, I write separately to examine

what a "religious denomination" is under the statute and what it

means         for     a     school        and     a     religious     denomination           to     be

"affiliated with" one another.

         ¶70       In short, to obtain public transportation aid for its

students, a private school in Wisconsin must draw an attendance

area defining the region from which the public school district

must         transport           its     students.           Wis.     Stat.       §§ 121.51(1);

121.54(2)(b)1.                  And the "attendance areas of private schools

affiliated           with        the     same     religious      denomination           shall     not

overlap."           § 121.51(1).           As the subsequent analysis will show, a

religious denomination under the law is not the same thing as a

religious            faith;           rather,     statutory         context       reveals         that

"religious denomination" is a kind of religious organization.                                        A

       All subsequent reference to the Wisconsin Statutes are to
         1

the 2019-20 version unless otherwise indicated.


                                                      1
                                                                                     No.       2021AP265-CQ.bh


school——itself             an     organizational               entity——must              be      "affiliated

with"    this        type       of    religious          organization.                   And     "affiliated

with"      in     this           context          involves        a       mutual           organizational

relationship.               Both           the    private       school             and     the      religious

denomination must agree to be affiliated with each other.                                                 This

statutory inquiry is organizational, not theological.

      ¶71       Therefore,                 Wis.         Stat.         § 121.51(1)                   prohibits

overlapping attendance areas only when multiple schools have a

mutual      organizational                 relationship          with          a     single         religious

denomination.               In       answer      to     the    Seventh         Circuit's            certified

question,        a    school's              general         description            of     its       religious

beliefs is unlikely to constitute relevant evidence because a

statement of faith, even shared faith, does not demonstrate a

mutual          organizational                   relationship             with             a        religious

denomination.              Affiliation requires more than a shared faith.

On   the    other      hand,           a    school's          statement        on        its     website    or

elsewhere       that       it     is       or    is    not     affiliated           with        a   religious

denomination          is    relevant             evidence       of    a   mutual           organizational

relationship.          Likewise, corporate documents, by-laws, and other

types      of        organizational                   documents       can           also         (oftentimes

conclusively)          demonstrate               the     presence         or       lack        of   a   mutual

organizational             relationship            between       a    school         and        a   religious

denomination.




                                                        2
                                                                    No.   2021AP265-CQ.bh


                               I.   STATUTORY ANALYSIS

       ¶72   Two statutory provisions work together to provide for

and place limits on the availability of transportation aid for

pupils attending private schools.

       ¶73   Wisconsin Stat. § 121.54(2)(b)1. provides:

       [T]he school board of each district operating high
       school grades shall provide transportation to and from
       the school a pupil attends for each pupil residing in
       the school district who attends any elementary grade,
       including kindergarten, or high school grade at a
       private school located 2 miles or more from the
       pupil's residence, if such private school is a school
       within whose attendance area the pupil resides and is
       situated within the school district or not more than 5
       miles beyond the boundaries of the school district
       measured along the usually traveled route.
This       subdivision         directs      school         districts       to      provide

transportation     to     K-12      students     attending       private    schools       if

four conditions are satisfied:                   (1) the student lives in the

district; (2) the student lives at least two miles away from the

private      school;     (3)     the     student      lives      within    the    private

school's     "attendance        area";     and       (4)   the    private       school   is

located in or within five miles of the district's boundaries.2

       ¶74   The   third        condition       is     further     informed       by     the

definition of "attendance area" in Wis. Stat. § 121.51(1):

       "Attendance area" is the geographic area designated by
       the governing body of a private school as the area
       from which its pupils attend and approved by the


       A school district has several options to satisfy its
       2

obligation under Wis. Stat. § 121.54(2)(b)1., including by
providing transportation for a pupil directly or by compensating
the pupil's parent or guardian for the pupil's transportation
costs. Wis. Stat. § 121.55(1).


                                            3
                                                                No.    2021AP265-CQ.bh

      school board of the district in which the private
      school is located.     If the private school and the
      school board cannot agree on the attendance area, the
      state superintendent shall, upon the request of the
      private   school   and   the  board,   make   a   final
      determination of the attendance area.    The attendance
      areas of private schools affiliated with the same
      religious denomination shall not overlap unless one
      school limits its enrollment to pupils of the same sex
      and the other school limits its enrollment to pupils
      of the opposite sex or admits pupils of both sexes.
(Emphasis     added.)     The     dispute      in      this   case    concerns       the

restriction on overlapping attendance areas for "private schools

affiliated with the same religious denomination."3                      Id.    Unless

the     statute's   exception      for       sex-specific       schools       applies,

schools     affiliated   with    the    same     religious     denomination         must

have mutually exclusive attendance areas.

      ¶75    Wisconsin   Stat.     §§ 121.51        and    121.54     have    entitled

students     attending   private       schools    to      transportation      aid    for

more than fifty years.          See generally §§ 33-40, ch. 313, Laws of

1967.     How these statutes came to be informs their meaning, so

we begin there.4




      3The dissent aptly characterizes this provision as the
"overlapping attendance area" provision, a label employed in
this concurrence as well. See dissent, ¶110.
      4"By analyzing the changes the legislature has made over
the course of several years, we may be assisted in arriving at
the meaning of a statute."   Richards v. Badger Mut. Ins. Co.,
2008 WI 52, ¶22, 309 Wis. 2d 541, 749 N.W.2d 581.   An inquiry
into statutory history is part and parcel of a plain meaning
analysis.     Fabick v. Evers, 2021 WI 28, ¶30 n.12, 396
Wis. 2d 231, 956 N.W.2d 856.


                                         4
                                                               No.     2021AP265-CQ.bh


                             A.   Historical Context

      ¶76      In   1968,     the      legislature       enacted       Wis.        Stat.

§ 121.54(2)(b), directing school districts to provide students

attending       private     schools    transportation      directly        to      their

schools.5       § 40, ch. 313, Laws of 1967.             As initially enacted,

§ 121.54(2)(b) did not prohibit overlapping attendance areas, or

even use the phrase "attendance area."               Instead, in addition to

the   other     three     conditions    still    found    in     the    statute,      a

district was obligated to provide transportation to a private

school only "if such private school [was] the nearest available

private school which the pupil may reasonably choose to attend."

Wis. Stat. § 121.54(2)(b)1.-2. (1967-68).

      ¶77      This "may reasonably choose to attend" language proved

problematic almost immediately, and in short order became the

focus     of   litigation     before    this   court.      See     State      ex    rel.

Knudsen v. Bd. of Educ., Elmbrook Schs., Joint Common Sch. Dist.


      5This was not the legislature's first attempt to provide
public transportation aid to private school students. In 1962,
the legislature passed a law entitling students attending
private schools to receive free school transportation. Ch. 648,
Laws of 1961.    We struck down this law before it went into
effect for violating Article I, Section 18 of the Wisconsin
Constitution "which prohibits the expenditure of any public
funds 'for the benefit of religious societies, or religious or
theological seminaries.'" State ex rel. Reynolds v. Nusbaum, 17
Wis. 2d 148, 165-66, 115 N.W.2d 761 (1962) (quoting Wis. Const.
art. I, § 18).      In response to that decision, the people
ratified Article I, Section 23 of the Wisconsin Constitution in
April 1967, providing:     "Nothing in this constitution shall
prohibit the legislature from providing for the safety and
welfare of children by providing for the transportation of
children to and from any parochial or private school or
institutions of learning." Wis. Const. art. I, § 23.


                                          5
                                                                    No.   2021AP265-CQ.bh


No. 21, 43 Wis. 2d 58, 168 N.W.2d 295 (1969).                       The Knudsen case

arose     when        a    school       district     established    "service      areas"

defining which of the four Catholic schools students from each

geographic       area       of    the    district    could    reasonably     choose     to

attend.      Id. at 62-63.              A parent in the district requested and

was denied transportation for his daughter to attend a Catholic

high school that did not correspond to his daughter's district-

assigned service area.                  Id. at 63.     The parent sought a writ of

mandamus to compel the district to provide transportation to his

daughter's preferred Catholic school.                    Id. at 64.       We held that

the statute gave the pupil the choice of which school to attend,

but added that deciding "whether that choice is reasonable is to

be determined in the discretion of the school board."                             Id. at

65.     And the school board's exercise of its discretion required

"a weighing of conflicting factors which may very well vary in

accordance with             the subjective needs of the student and the

particular problems of the school district."                      Id. at 66.

      ¶78    Less          than     three     months     later,     the    legislature

responded        to       our    Knudsen    decision     by   amending     Wis.      Stat.

§ 121.54(2)(b) and creating Wis. Stat. § 121.51(1).                            §§ 304c,

304j, ch. 154, Laws of 1969.                       The new law replaced the "may

reasonably choose to attend" language with the "attendance area"

provision and definition described above.                     Id.   In adopting this

change, the legislature retained the "service areas" concept,

but assigned the task of drawing what it now termed "attendance

areas"      to    the       private      schools     themselves,    subject     to    the



                                               6
                                                                                No.   2021AP265-CQ.bh


overlapping          attendance       area      provision           and    the    school        board's

approval.

         ¶79    In        the     decade     following             Knudsen        and     the         1969

amendment,           we    decided     two        cases         that      applied        Wis.        Stat.

§ 121.51(1)'s overlapping attendance area provision:                                       State ex

rel. Vanko v. Kahl, 52 Wis. 2d 206, 188 N.W.2d 460 (1971), and

Holy     Trinity          Comm.    Sch.,     Inc.         v.    Kahl,     82    Wis. 2d 139,           262

N.W.2d 210 (1978).

         ¶80    Vanko       involved       an     original          action       petition,           filed

shortly after the 1969 amendment, seeking a declaration that

Wis. Stat. § 121.51(1)'s restriction on overlapping "attendance

areas     of    private          schools   affiliated             with     the    same     religious

denomination"             was     unconstitutional.                 Id. at        210.          In     our

decision, we acknowledged that the most natural reading of the

provision likely rendered it unconstitutional because it imposed

a restriction on private religious schools and not on private

secular        schools.           Id. at     213-14.             However,       the     Vanko        court

devised         a     construction           of           the    statute         to      avoid        the

constitutional              infirmity,          reading           "the         statute      as         not

authorizing           or        permitting      overlapping               in     attendance           area

boundary lines as to all private schools affiliated or operated

by   a    single      sponsoring       group,             whether      such     school     operating

agency or corporation is secular or religious."                                  Id. at 215.

         ¶81    Dissenting, Chief Justice Hallows objected that under

the majority's reading, "the plain language 'the same religious

denomination'              now     becomes        a       single        operating        group        and
'religious' is read out of the classification."                                          Id. at 218

                                                      7
                                                                         No.   2021AP265-CQ.bh


(Hallows, C.J., dissenting).                In so doing, the court gave "a

construction       to     these     statutes        beyond         the    breaking       point

and . . . construed them to mean exactly the opposite of what

the   legislature         plainly    said        and       intended."6          Id. at     217

(Hallows, C.J., dissenting).

      ¶82   The     second        case      to      interpret            the    overlapping

attendance     area        provision        involved          a     challenge       to     the

superintendent's          conclusion        that       a     particular         school     was

unaffiliated       with     the     Roman        Catholic         denomination.           Holy

Trinity, 82 Wis. 2d at 141.                 Following our decision in Vanko,

Holy Trinity School, which until then had been operated by a

Roman Catholic congregation, dissolved itself, and a new school

named Holy Trinity Community School incorporated.                               Id. at 145-

46.   The newly incorporated school featured the same students,

teachers,    and    buildings        as     the    prior          Holy   Trinity     School.

Id. at 146.        But, as its corporate documents explained, Holy

Trinity Community School was officially an independent school,


      6Chief Justice Hallows' critique, echoed by the dissent in
today's decision, rings loudly.         See dissent, ¶¶112-16.
However, even if Vanko was wrongly decided, none of the parties
in this case ask us to revisit Vanko despite our invitation to
address this question.    I do not disagree with the dissent's
contention that it is improper in some circumstances to accept
unchallenged precedent as an analytical starting point.      See
dissent, ¶¶103-04. But while I too would welcome an opportunity
to revisit Vanko for many of the reasons well-stated in the
dissent, we do not need to do so to answer the question the
Seventh Circuit asked us. Our answer to the certified question
does not prevent a future reconsideration of this line of cases.
We answer a narrow state law question to assist the Seventh
Circuit in addressing the factual and constitutional questions
properly addressed to their judgment, not ours.


                                             8
                                                                            No.    2021AP265-CQ.bh


having      "no    legal     ties     to    the       Roman           Catholic     church"     and,

according         to   its   bylaws,        having             "no    affiliation       with     any

religious         denomination."            Id. at             146.      The      superintendent

challenged Holy Trinity Community School's claim, "contend[ing]

that the mere separation of the school, as a legal entity, from

the    Catholic        Church,   of    which         it    was        previously    a    part,    is

insufficient to show that it is no longer affiliated with that

denomination."          Id. at 147-48.

       ¶83    We unanimously rejected the superintendent's argument,

explaining that the First Amendment forbade the superintendent

from       "determin[ing]        the       denominational                allegiance       of     the

institution" based on it's "inspection and surveillance of the

school."       Id. at 149.          Rather, we accorded "facial validity to

the charter and bylaws," and observed that the school "expressly

disavow[ed] affiliation with any church denomination."                                        Id. at

154.         "[T]o     inquire      further,"             we     said,    "impinges       on     the

religious right of citizens to make their own declaration in

respect      to    their     religious       affiliation."                  Id.         The    First

Amendment obligated us "to accept the professions of the school

and to accord them validity without further inquiry."7                                        Id. at

155.       Holy Trinity Community School was therefore "a private

school,       independent        of        any       religious           denomination;         and,

       We noted just one exception, explaining that "courts
       7

reserve the right to look behind such decisions where there is
evidence of fraud or collusion." Holy Trinity Comm. Sch., Inc.
v. Kahl, 82 Wis. 2d 139, 155, 262 N.W.2d 210 (1978).   If fraud
were "alleged and proved, we would look behind a representation
which on its face purported to demonstrate a complete lack of
denominational affiliation." Id.


                                                 9
                                                                 No.    2021AP265-CQ.bh


accordingly, as a matter of law it [was] entitled to a district-

wide attendance area."          Id.

     ¶84    Neither    Vanko      nor   Holy       Trinity      conducted     a    full

statutory   analysis       of   what    the    overlapping        attendance       area

provision means when it says "private schools affiliated with

the same religious denomination."8                 See Wis. Stat. § 121.51(1).

Vanko's statutory interpretation, such as it was, was limited to

reading "same religious denomination" as functionally analogous

to   "single     sponsoring      group";      it     said    nothing      about    how

affiliation occurs.        52 Wis. 2d at 215.            And Holy Trinity relied

primarily on the Constitution to reverse the superintendent's

decision.      82 Wis. 2d at 154-55.          It didn't say much about what

a "religious denomination" is or what it means for a school to

affiliate   with    one.        The   majority      in   this    case     limits   its

analysis to the types of evidence that could be relevant to

affiliation, similarly declining a thoroughgoing analysis of the

words of the statute.           Majority op., ¶¶5, 40, 55.               In my view,

the statutory language clarifies how a court should employ the

methodology articulated in the majority opinion, and provides

the necessary context for our answer to the Seventh Circuit's

certified question.




     8 Wisconsin  Stat.   §§ 121.51(1)  and  121.54(2)(b)  have
undergone slight revisions since Vanko and Holy Trinity, but no
changes since then affect our interpretation of the overlapping
attendance area provision.


                                        10
                                                              No.   2021AP265-CQ.bh


                             B.    Analyzing the Text

       ¶85    A proper interpretation of "affiliated with the same

religious denomination" requires a deeper dive into the meaning

of two phrases:         "religious denomination" and "affiliated with."

Wis.       Stat.    § 121.51(1).         As    we   shall   see,    schools    are

"affiliated with the same religious denomination" when a mutual

organizational relationship exists between the schools and the

same religious denomination.



                            1.   Religious Denomination

       ¶86    "Religious denomination" is not a defined phrase in

our statutes.         Nevertheless, related statutes reveal that when a

statute says "religious denomination," it is not referring to a

religious faith generally, but to a particular kind of religious

organization.9

       ¶87    Apart     from      Wis.   Stat.      § 121.51(1),    the    phrase

"religious denomination" appears in more than a dozen statutory

sections.          Many of these are in Chapter 187, titled "Religious

Societies,"         which    governs     the     state's    relationship      with

religious organizations.            These sections describe how religious

organizations meet, incorporate, govern themselves, and own or

manage property.         See generally Wis. Stat. §§ 187.01-.09.


       See State ex rel. Zignego v. WEC, 2021 WI 32, ¶16 & n.9,
       9

396 Wis. 2d 391, 957 N.W.2d 208 (illustrating that technical
terms and phrases in the statutes need not always be statutorily
defined); see also Wis. Stat. § 990.01(1) ("[T]echnical words
and phrases and others that have a peculiar meaning in the law
shall be construed according to such meaning.").


                                          11
                                                                                 No.    2021AP265-CQ.bh


       ¶88     Wisconsin           Stat.      § 187.05         is       especially           noteworthy

because       it    explains        how       organizations              other    than        churches,

including         denominations,           can     take   on        a    corporate        form.           It

explains      that       a   "body       of     authorized          representatives                of    any

church or religious denomination . . . may elect any number of

trustees,          not       less        than      three,           to     be          incorporated."

§ 187.05(1).          Then, it provides that "[a]ny denominational body

mentioned in sub. (1) . . . at any stated meeting may vote to

become a corporation and designate any of its members of adult

age, not less than 10 in number, to make, acknowledge and file

with    the       department        of   financial        institutions             a     certificate"

containing         its    pertinent           corporate        details.           § 187.05(3)(a).

Next, the section explains that a denomination that has taken

corporate form "shall have the power and privileges and exercise

the    rights       and      be    subject       to     the    obligations              imposed         upon

corporations organized under general law."                                § 187.05(3)(c).                And

finally, a denomination may own property and reorganize itself

if     it    so     chooses.             § 187.05(3)(b),                (d).       All        of     these

demonstrate         that      a     "religious          denomination"             is     a     type       of

religious organization, not a generic reference to people with a

kindred faith.

       ¶89     Further,           Wis.     Stat.      § 187.08           provides        that       if     a

religious society belonging to a religious denomination in this

state is dissolved, "the title to such real estate so owned by

such defunct society shall be vested in such corporation of the

same religious denomination next higher in authority in such
denomination."                Beyond       property           acquisition,             this        section

                                                   12
                                                                      No.     2021AP265-CQ.bh


demonstrates        that     a   religious         denomination               can      have    a

relationship with other organizational entities, here religious

societies, such that the denomination and religious societies

form something resembling a corporate structure with parent and

subsidiary corporations.             This type of structure reveals that a

religious      denomination      under       Wisconsin         law       is      a    kind    of

organization, not a reference to a group's religious faith.

      ¶90     Statutes outside Chapter 187 paint the same picture.

Wisconsin      Stat.       § 182.030,       for    example,          explains          that    a

corporation         "connected       with[]        any       church         or        religious

denomination        or    society"     may       provide       in    its       articles       of

organization "that it shall be under the supervision and control

of such church, denomination, or society."                          It is an organized

body that would supervise and control a corporation.                                 Likewise,

Wis. Stat. § 101.05(4)(b) provides a tax exemption for school

buildings that are, among other things, "operated by and for

members of a bona fide religious denomination."                               This assumes

religious      denominations      can       operate      a     school——something              an

organization, and not a religious faith, is capable of.

      ¶91     The    statutes        also        use     the        phrase           "religious

denomination" when referring to entities that ordain or accredit

individuals in certain fields.               Wisconsin Stat. § 765.16(1m)(a),

for example, authorizes an "ordained member of the clergy of any

religious     denomination"      to     officiate        a     marriage.             Wisconsin

Stat. § 455.02(2m)(i) creates a psychology licensing exemption

for   "[a]n    ordained       member    of       the   clergy       of      any      religious
denomination."           And Wis. Stat. § 979.01(1)(g), which outlines

                                            13
                                                                      No.   2021AP265-CQ.bh


circumstances under which a death must be reported, references

an   "accredited       practitioner            of     a     bona      fide      religious

denomination relying on prayer or spiritual means for healing."

A religious faith cannot ordain or accredit individuals as these

sections    contemplate;         instead,     there       must   be    an   organization

that carries out those functions.

     ¶92    The statutory context paints a clear picture.                             When

the legislature uses the phrase "religious denomination," it is

referring to an organizational entity.                     To be sure, a religious

denomination    need    not       take   a    specific       corporate       form    under

Wisconsin    law.           As     the       majority       observes,        "'religious

denomination'    is     a        broader      category       than      'corporation.'"

Majority op., ¶52.          But every single use of the phrase in the

Wisconsin statutes demonstrates that a "religious denomination"

is an organizational entity, not a synonym for religious faith

generally.     Thus, when Wis. Stat. § 121.51(1) asks whether two

schools are "affiliated with the same religious denomination,"

the question is not whether both schools share the same creed,

but whether they are both affiliated with a particular kind of

religious organization——a religious denomination.10


     10This    organizational   understanding    of   "religious
denomination" is also consistent with Vanko's construction of
Wis. Stat. §§ 121.51 and 121.54(2)(b). Regardless of whether it
was correct to do so, its decision to read "same religious
denomination" synonymously with "single sponsoring group" is
telling. See State ex rel. Vanko v. Kahl, 52 Wis. 2d 206, 215,
188 N.W.2d 460 (1971).    If "the same religious denomination"
meant nothing more than a common religious faith, our use of the
"single sponsoring group" terminology would be nonsensical.    A
denomination that shares even an identical religious faith with
an entirely independent private school is not a "single
                                                     (continued)
                               14
                                                                   No.   2021AP265-CQ.bh




                               2.   Affiliated With

       ¶93    Like "religious denomination," the phrase "affiliated

with" is not expressly defined in the statutes.                          But statutory

context      reveals    that   it    contemplates          a   mutual     relationship

between two organizations.11

       ¶94    As   an   initial     matter,   a    proper      characterization      of

"religious         denomination"       centers         and     circumscribes        the

permissible        readings    of     "affiliated          with"   in     Wis.    Stat.

§ 121.51(1).       It is one thing for a school to self-declare their

allegiance to a particular religious faith.                    It is quite another

to affiliate with a particular religious organization without

that    organization's        agreement.          If   a     private     school   could

unilaterally affiliate itself with a religious organization, it

would deprive that organization of its liberty to decide with


sponsoring group" for that school.    Religious faiths cannot
sponsor schools, but religious organizations can.   The Vanko
court explained that a "single sponsoring group" is a "school
operating agency or corporation."  Id.   A religious faith is
neither an agency nor a corporation; a religious denomination
can take on corporate form.

     Although   Holy    Trinity    focused  primarily    on   the
Constitution,   it   also    agreed    with the    organizational
understanding of "religious denomination."    Summarizing Vanko,
the Holy Trinity court explained that "the effect of the statute
was to prohibit overlapping attendance districts in respect
to . . . religious schools affiliated or operated by a single
sponsoring group or denomination." 82 Wis. 2d at 145.

       Because it is not a technically or specially defined
       11

phrase, we give "affiliated with" its "common, ordinary, and
accepted meaning."   State ex rel. Kalal v. Cir. Ct. for Dane
Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.


                                         15
                                                                          No.      2021AP265-CQ.bh


whom and with which organizations it chooses to associate.                                       On

this basis alone, the most reasonable reading of "affiliated

with"     in      Wis.       Stat.         § 121.51(1)          requires        some         mutual

relationship          between    the        private       school       and    the      religious

denomination, whereby both agree to be affiliated.

     ¶95       The     history    that           prompted       the     enactment        of     the

overlapping       attendance          area    provision         supports        this    reading.

After the Knudsen decision gave districts discretion to decide

which     private      school     a    student          could    "reasonably          choose    to

attend,"       the    legislature          immediately          amended      the     statute     to

shift     that    discretion          to    the    private       schools        in    the     first

instance, subject to districts' approval.                             Supra, ¶10.        But the

legislature nevertheless directed private schools with the same

denominational         affiliation          to    draw    non-overlapping            attendance

areas.         The    most    reasonable           inference       from       this     statutory

history     is       that   by   adding          the    overlapping          attendance        area

provision, the legislature contemplated that the drawing of non-

overlapping          attendance        areas       is     something          that      could     be

facilitated by the religious denomination——or in the words of

Vanko, a single sponsoring group.                       It makes no sense to read the

statute as asking separate organizations with no relationship

(other     than       perhaps    shared          religious        convictions)          to     draw

limited    attendance        areas         together.        "[A]ffiliated            with"     must

contemplate a mutual relationship between two organizations that

agree to associate with one another.12


     12Our opinion in Vanko understood this in its focus on the
"single sponsoring group" terminology.   52 Wis. 2d at 215.   A
                                                    (continued)
                              16
                                                             No.   2021AP265-CQ.bh


      ¶96    Context     from   other    statutes     confirms     this.        Most

notably,     Chapter     157,   which    regulates      cemeteries,      routinely

contains separate provisions for cemeteries that are "affiliated

with a religious association."

     Wis.    Stat.    § 157.07(6)       provides    that   certain        platting

      requirements do "not apply to . . . a cemetery authority of

      a     cemetery     that    is      affiliated      with      a     religious

      association."

     Wis. Stat. § 157.08(5) governs conveyances of cemetery lots

      but partially exempts cemeteries that are "affiliated with

      a religious association" from its reach.

     Wis.   Stat.     § 157.11(10)     governs     improvement    and     care   of

      cemetery    lots    but   partially     exempts    cemeteries      that     are

      "affiliated with a religious association."

     Wis. Stat. § 157.63(6) holds a "religious society that is

      affiliated with a cemetery" liable for damages "that result

      from the failure of the cemetery" to comply with certain

      statutory requirements.

     Wis. Stat. § 157.635 permits cemeteries "affiliated with a

      religious association" to limit who may be buried in a

      cemetery.

     Wis.    Stat.      § 157.637      forbids     cemeteries,        other    than

      cemeteries "organized and operated by, or affiliated with,

      a religious association" from forbidding veteran burials.



single group sponsoring a school necessarily describes a mutual
tie between two organizations that choose to be connected.


                                         17
                                                                             No.   2021AP265-CQ.bh


It   would    turn     the      cemetery        statutes         on     their      head    if     any

cemetery     could     self-affiliate               with    a     religious         association,

especially        Wis.       Stat.           § 157.63(6)'s             provision       extending

liability to the religious organization the cemetery chose to

affiliate      with.            Quite         clearly       then,          Chapter    157        uses

"affiliated with" to contemplate a mutual relationship between

cemeteries and religious associations.

      ¶97    Similarly,               Wis.      Stat.        § 628.92(5)(b)               requires

navigators "not affiliated with an entity" to furnish a bond.

Surely a navigator cannot avoid a bond requirement simply by

self-affiliating           with       another       entity.        Likewise,         Wis.       Stat.

§ 16.99(3p)       defines         a    "public        museum"         as    "a     nonprofit      or

publicly owned museum located in this state that is accredited

by the American Association of Museums or an educational center

that is affiliated with such a museum."                                Could an educational

center      merely    self-affiliate                with    an    accredited          museum       to

satisfy this definition?                Certainly not.

      ¶98    So      too     in        Wis.     Stat.       § 121.51(1).              When        the

overlapping attendance area provision says "affiliated with the

same religious denomination," it means that there must be a

mutual      relationship          that       ties     the     private        school       and    the

religious denomination together.13                      Both entities must choose to

affiliate      with      each         other;    neither          can       unilaterally         self-


       Adding additional research from our cases and reference
      13

to dictionary definitions, Justice Roggensack's concurrence
agrees that a mutual organizational relationship is the most
reasonable interpretation of the statutory language.   Justice
Roggensack's concurrence, ¶¶61-67.


                                                18
                                                             No.    2021AP265-CQ.bh


affiliate with the other.14            This statutory inquiry is not a

question     of     theological   symmetry,     but     of         organizational

connection.



                       II.   THE CERTIFIED QUESTION

       ¶99   With   this   statutory    background,     the    answer     to   the

Seventh Circuit's question comes into fuller view.                   The Seventh

Circuit asks whether the Superintendent must "rely exclusively

on neutral criteria such as ownership, control, and articles of

incorporation, or may the superintendent also take into account

the school's self-identification in sources such as its website

or filings with the state."        As the majority observes, however,

depending on what is meant by a "school's self-identification,"

this question may present "a false dichotomy."                     Majority op.,

¶50.

       ¶100 The Superintendent certainly must rely "exclusively on

neutral criteria" to demonstrate a school's affiliation with a

religious     denomination.        The      statute's     aim        is   neutral

(organizational connection).           And as we held in Holy Trinity,

the Constitution provides further limits.             Although "ownership,


       To the extent the majority opinion discusses "the
       14

professions of the school with regard to the school's self-
identification and affiliation," majority op., ¶¶5, 55, I
understand it to be discussing the school's self-identification
about its mutual affiliation with a religious denomination.   A
school may not unilaterally self-affiliate with a denomination,
but its statements professing to be affiliated with a
denomination may be evidence of a mutual organizational
relationship between it and the religious denomination it
professes to be affiliated with.


                                       19
                                                              No.    2021AP265-CQ.bh


control, and articles of incorporation" are examples of neutral

criteria    (and    often    may    be     determinative),     other     types   of

evidence    might    permissibly         be     considered.    For    example,    a

school's profession on its website that it is an unaffiliated

religious    school    would       constitute      evidence   that     the    school

shares no mutual organizational relationship with a religious

denomination.15

     ¶101 Therefore, in answer to the certified question, I join

the majority's conclusion that statements of affiliation by a

school on its website, in filings with the state, or otherwise,

along with corporate documents, may be permissible sources of

evidence regarding whether two schools are affiliated with a

religious    denomination.          This      statutory   inquiry,   however,     is

organizational, not theological.                A religious denomination under

the law is a kind of religious organization, not a religious

creed.     And a school is affiliated with a religious denomination

if there exists a mutual organizational relationship between the

private    school    and    the    religious       denomination.       With    this

understanding, I respectfully concur.




     15The parties in this case do not disagree on whether
statements on a website may be relevant. They do disagree on
what kind of statements may be relevant and how they may be
used.


                                           20
                                                                        No.    2021AP265-CQ.rgb


      ¶102 REBECCA GRASSL BRADLEY, J.                      (dissenting).             "[A] law

repugnant to the constitution is void."                         Marbury v. Madison, 5

U.S. (1 Cranch) 137, 180 (1803).                      Wisconsin Stat. § 121.51(1) is

repugnant to the Constitution and therefore void.                               In answering

the certified question, this court should say so.                                Fifty years

ago   in    State      ex    rel.      Vanko     v.     Kahl,     52    Wis. 2d 206,        188

N.W.2d 460        (1971),         this        court     overstepped           its    judicial

boundaries and rewrote the statute in order to save it.                                   Vanko

embodies an egregious example of legislating from the bench and

should     be     overturned.            Instead,       the     majority        answers    the

certified        question         in     a     manner     which        unconstitutionally

entangles state authorities in the religious affairs of private

schools.        It is of no import that none of the parties asked us

to overrule Vanko in this dispute.                       We ordered the parties to

address whether Vanko should be revisited, and the question is

squarely        before      us    notwithstanding         the     parties'          negligible

treatment       of    the    subject.            Litigants       do     not     dictate     the

decisions of this court; the law does.                          As proclaimed over 160

years ago, "[w]e sit here to decide the law as we find it, and

not as the parties or others may have supposed it to be."                                  Ross

v. Bd. of Outagamie Cnty. Supervisors, 12 Wis. 26, 44 (1860)

(Dixon, C.J., dissenting).

      ¶103 The Wisconsin Supreme Court serves a law-development

function.            State       ex    rel.     Wis.     Senate        v.     Thompson,     144

Wis. 2d     429, 436, 424 N.W.2d 385 (1988) ("[I]t is this court's

function to develop and clarify the law.").                            "In a legal system
in which appellate opinions not only establish the meaning of

                                                1
                                                                      No.    2021AP265-CQ.rgb


law, but do so through precedent that binds future litigants,

courts cannot cede to the parties control over legal analysis."

Amanda    Frost,    The   Limits       of   Advocacy,       59       Duke L.J. 447,        453

(2009).    In this case, the majority does a great disservice to

the people of Wisconsin by letting three parties control the law

for an entire state.

    ¶104 The logical implications of the majority's reasoning

are concerning, if not absurd.                  In future cases, will the court

refuse    to     follow   binding       precedent      if       no    party        cites   it?

Presumably, "[n]o one would argue that a court is free to ignore

a binding precedent simply because the parties fail to cite it."

Id. at    494.      But   if    we    cannot     reconsider          our     own    precedent

because    the    parties      didn't   ask      us   to   do    so,        the    majority's

reasoning would also preclude us from considering any case the

parties didn't mention.              What if a case has been cited, perhaps

even by both parties, but we disagree with their reading of it?

Are we now obligated to read our own prior decisions through the

lenses of partisan litigants?

    ¶105 The majority's aberrantly restrictive vision of our

role consigns the state's highest court to selecting winners and

losers in litigation contests rather than declaring the law.

However, "courts do not simply resolve disputes between parties;

they are also responsible for making pronouncements of law that

are binding on all who come after.                     When the parties fail to

raise relevant legal claims and arguments——whether by error or

through conscious choice——judges must do so themselves to avoid
issuing inaccurate or incomplete statements of law."                                  Id. at

                                            2
                                                                               No.    2021AP265-CQ.rgb


447.     Doing so does not abandon our neutral role; it embraces

it,    while       serving       as      "an     essential        means      of      protecting       the

judiciary's role in the constitutional structure."                                     Id. at 452.

       ¶106 Read in conjunction with Wis. Stat. § 121.54(2)(b),

Wis. Stat. § 121.51(1) precludes public school districts from

providing transportation to students who attend a private school

if the school district decides that the school is "affiliated

with the same religious denomination" as another private school

within       the       same    geographic              attendance        area        whose     students

already receive such transportation.                              On its face, the statute

imposes       a    restriction              on    the       receipt      of         public     benefits

applicable          only      to       religious            schools.              Recognizing         the

constitutional infirmities of this statutory scheme, the Vanko

court impermissibly excised the phrase "religious denomination"

from     the       statute          by      applying          § 121.51(1)'s                overlapping-

attendance-area              exclusion           to    religious         and        secular     schools

alike.

       ¶107 Prioritizing                 the     parties'         collective          preference       to

preserve the statute over our duty to faithfully interpret the

law    as    written,         the     majority          declines        to   revisit         the     Vanko

court's mangling of the statute.                             However, "[t]he principle of

stare       decisis       does        not      compel       us    to     adhere        to     erroneous

precedent or refuse to correct our own mistakes."                                             State v.

Outagamie         Cnty.       Bd.      of      Adjustment,         2001        WI     78,     ¶31,     244

Wis. 2d 613,           628    N.W.2d 376.                  Regardless        of      the     particular

interests         of    the      parties          in       perpetuating         Vanko's        improper
reworking         of    the    statute,           our      duty    to    the        Constitution       is

                                                       3
                                                                   No.    2021AP265-CQ.rgb


primary.      "We do more damage to the rule of law by obstinately

refusing to admit errors, thereby perpetuating injustice, than

by overturning an erroneous decision."                      Johnson Controls, Inc.

v. Employers Ins. of Wausau, 2003 WI 108, ¶100, 264 Wis. 2d 60,

665 N.W.2d 257 (internal citations omitted).

       ¶108 Had the majority confronted Vanko's errors, it would

have     necessarily       concluded       that     Wis.     Stat.       § 121.51(1)           is

unconstitutional under the First Amendment to the United States

Constitution.        It is the duty of this court "to say what the law

is,"     Tetra     Tech    EC,     Inc.    v.     DOR,     2018    WI     75,        ¶50,    382

Wis. 2d 496, 914 N.W.2d 21 (quoting Marbury, 5 U.S. at 177), to

"faithfully give effect to the laws enacted by the legislature"

by applying the plain language of a statute, State ex rel. Kalal

v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633,

681    N.W.2d 110,        and    to   ensure       those     enacted          laws     are     in

conformity with our Constitution.                  This court in Vanko violated

each   of    these    responsibilities.             The     majority      in     this        case

repeats the error.         I respectfully dissent.

            I.     Vanko should be overruled because the court
                       rewrote Wis. Stat. § 121.51(1).
       ¶109 In      the   interests        of     the    "safety        and     welfare       of

children," the Wisconsin Constitution allows the legislature to

"provid[e] for the transportation of children to and from any

parochial or private school or institution of learning."                                     Wis.

Const.      art.     I,    § 23.          Following        the    adoption           of      this

constitutional provision in 1967, the legislature enacted Wis.
Stat. § 121.54(2)(b), which provides in relevant part:


                                            4
                                                                      No.    2021AP265-CQ.rgb

      [T]he school board of each district operating high
      school grades shall provide transportation to and from
      the school a pupil attends for each pupil residing in
      the school district who attends any elementary grade,
      including kindergarten, or high school grade at a
      private school located 2 miles or more from the
      pupil's residence, if such private school is a school
      within whose attendance area the pupil resides and is
      situated within the school district or not more than 5
      miles beyond the boundaries of the school district
      measured along the usually traveled route.
(Emphasis added.)          Under this law, school districts must provide

students with transportation to and from private schools, so

long as certain criteria are met.1                         Specifically, the student

must reside at least two miles from the school and within that

school's      "attendance       area,"    and    the        private     school      must     be

within five miles of the school district's boundaries.                              In turn,

the State provides aid to the school district at specified rates

depending      upon      the   location    of    students        transported           by   the

district.      See Wis. Stat. § 121.58(2).

      ¶110 Wisconsin Stat. § 121.51(1) defines "attendance area"

as "the geographic area designated by the governing body of a

private school as the area from which its pupils attend and

approved      by   the    school   board    of       the     district       in   which      the

private school is located."               Any disagreement over the scope of

the       "attendance      area"    must        be     resolved         by       the    state

superintendent of public instruction (SPI):                        "[i]f the private

school and the school cannot agree on [an] attendance area, the

state      superintendent      shall,     upon       the    request     of    the      private


      1Wisconsin           Stat.    § 121.55               prescribes         methods        of
transportation.


                                           5
                                                                          No.   2021AP265-CQ.rgb


school      and     the    board,        make    a     final     determination            of   the

attendance area."              § 121.51(1).          As particularly relevant to the

certified question before this court, § 121.51(1) also mandates

a   limitation        applicable         only    to    religious          schools:         "[t]he

attendance areas of private schools affiliated with the same

religious denomination shall not overlap."2                               (Emphasis added.)

(hereinafter the "overlapping attendance area" provision).

      ¶111 Reading             Wis.    Stat.    § 121.51(1)       in      conjunction          with

Wis. Stat. § 121.54(2)(b), the provision prohibiting overlapping

attendance          areas           requires         school      districts           to        deny

transportation            to     students       who     attend        a     private        school

"affiliated         with   the        same   religious        denomination"        as     another

private school within the same geographic attendance area whose

students already receive transportation.                        In other words, if two

religious schools belong to the same "religious denomination"——a

term statutorily undefined and subject to the interpretation of

the SPI——students attending one of the religious schools are

denied      transportation,            regardless      of     their    distance      from       the

school.             The        Constitution           prohibits        such       faith-based

discrimination in conferring public benefits.

      ¶112 Soon after this statute's enactment, religious schools

and       parents     of        children        attending       them        challenged          the

constitutionality              of     the    provision         prohibiting        overlapping

attendance areas of private schools "affiliated with the same


      This mandate is subject to an exception involving single-
      2

sex schools which is not pertinent to the matter before the
court. Wis. Stat. § 121.51(1).


                                                 6
                                                                       No.    2021AP265-CQ.rgb


religious     denomination."              Instead       of    confronting         its    glaring

unconstitutionality,              the     Vanko       court      rewrote          Wis.     Stat.

§ 121.51(1)      in    order        to     cure      its     "apparent       constitutional

infirmity."       Vanko, 52 Wis. 2d at 214.                         Although § 121.51(1)

plainly     prohibits     overlapping            attendance      areas       of    only    those

schools "affiliated with the same religious denomination," the

Vanko court "read the statute as not authorizing or permitting

overlapping in attendance area boundary lines as to all private

schools affiliated or operated by a single sponsoring group,

whether such school operating agency or corporation is secular

or religious."         Id. at 215 (emphases added).                          To support its

"reading" of § 121.51(1), the Vanko court effectively replaced

the    phrase    "religious         denomination"            with     "single      sponsoring

group"      (ostensibly       a     secular         phrase)     so    as     to    apply     the

statute's     restriction          to    both     secular      and    religious         schools.

Amending the law by judicial fiat, reasoned the Vanko court,

prevents "[r]eligious affiliation [from being] the sole basis of

the    classification"            and     fulfills      the     statute's          overarching

purpose     of   providing        "for     the      safety     and    welfare       of    school

children."       Id. at 214.              As further support for taking this

legislative       action,           the         Vanko         court     misapplied           the

constitutional        doubt       canon    of     statutory      construction:             "[i]f

there were any doubt as to this being the correct construction

of    the   statute, . . . [it] use[s]                  the    statutory          construction

rule that, given two alternative constructions of a statute,

preference is to be given to the one that saves the statute from
being struck down as unconstitutional."                        Id. at 215.

                                                7
                                                                           No.   2021AP265-CQ.rgb


       ¶113 The Vanko court's blatant judicial activism was not

lost        on    all        members     of       the       court.                 Noting        the

unconstitutionality of the statute, dissenting Chief Justice E.

Harold       Hallows    pointed        out    that        "[i]n     order        to    save      the

constitutionality             of    [the      'overlapping             attendance             area'

provision] . . . ,            the   majority        has    given       a    construction          to

these statutes beyond the breaking point and has construed them

to mean exactly the opposite of what the legislature plainly

said[.]"          Id.   at    217   (Hallows,        C.J.,        dissenting).              In   the

court's reconstruction of the statute, "the plain language 'the

same       religious    denomination'         now    becomes       a       'single     operating

group' and 'religious' is read out of the classification."                                       Id.

at 218.          Chief Justice Hallows rightly criticized the court's

overreach:         "We cannot take clear and unambiguous language and

under the guise of construction or interpretation change what

the legislature has said."                   Id. at 219.            If the "overlapping

attendance area" provision is to apply to religious and secular

schools alike, "the legislature must say so."                          Id.

       ¶114 Although          Vanko     is    irreconcilable                with      the     plain

language of Wis. Stat. § 121.51(1),3 a majority of this court




       At the time of the Vanko
       3                                                decision,          the     "overlapping
attendance   area" provision was                         codified          in      Wis.   Stat.
§ 121.51(4).


                                              8
                                                                     No.    2021AP265-CQ.rgb


nevertheless sustains its erroneous holding.4                          Because Vanko's

construction of § 121.51(1) is unmoored from the statutory text,

it should be overruled.                  An invention of the Vanko court, the

phrase "single sponsoring group" is nowhere to be found in the

statute.         Nor does the statutory text apply the "overlapping

attendance area" restriction to secular schools.                            Only students

attending private schools "affiliated with the same religious

denomination"          as     another       private    school        within      the     same

geographic attendance area are denied a public benefit——solely

on account of their school's religious affiliation.

       ¶115 In arriving at its holding, the Vanko court trampled

over fundamental principles of statutory interpretation, under

which       we   are   supposed      to    "'begin    with    the     language      of    the

statute,'" and when the "meaning of the statute is plain, we

ordinarily        stop      the   inquiry."         Kalal,    271    Wis. 2d 633,         ¶45

(quoted source omitted).                 We give statutory language "its common

ordinary, and accepted meaning," id., and we should never "read

into       the   statute     words    the      legislature     did    not     see   fit    to

write."          Dawson     v.    Town    of   Jackson,      2011    WI    77,   ¶42,     336



       The majority also errs in upholding Holy Trinity Cmty.
       4

Sch., Inc. v. Kahl, 82 Wis. 2d 139, 262 N.W.2d 210 (1978).     In
that case, this court refined its decision in Vanko to prescribe
how the SPI should ascertain whether a religious private school
is affiliated with a "sponsoring group." In relevant part, Holy
Trinity held that "where a religious school demonstrates by a
corporate charter and bylaws that it is independent of, and
unaffiliated with, a religious denomination, that in the absence
of fraud or collusion the inquiry stops there."     Holy Trinity,
82 Wis. 2d at 157-58.     Because Holy Trinity rests upon the
faulty foundation laid by Vanko, it too should be overturned.


                                                9
                                                                      No.   2021AP265-CQ.rgb


Wis. 2d 318, 801 N.W.2d 316.                 "It is not up to the courts to

rewrite the plain words of statutes," State v. Wiedmeyer, 2016

WI App 46, ¶13, 370 Wis. 2d 187, 881 N.W.2d 805, nor can a court

"add words to a statute to give it a certain meaning."                              State v.

Neill, 2020 WI 15, ¶23, 390 Wis. 2d 248, 938 N.W.2d 521 (quoted

source       omitted).       "[R]ather,           we    interpret       the       words    the

legislature actually enacted into law."                          State v. Fitzgerald,

2019 WI 69, ¶30, 387 Wis. 2d 384, 929 N.W.2d 165.                                 If the law

offends the Constitution, we are duty-bound to say so.

       ¶116 The     Vanko    court       began         with     the   language       of    the

statute,       acknowledged        its     "constitutional             infirmity,"          and

committed a cavalcade of errors in order to avoid employing the

only        appropriate     judicial         remedy——striking               the     statute.

Discarding its obvious meaning, the Vanko court invoked "the

purpose      of   the    transportation       statute"          and   declared        that   a

"classification         solely    on   the    basis       of    religious         sponsorship

would not be germane or reasonably related to the purpose of the

statute"——so it deleted it.                  Through the court's legislative

handiwork,        the    phrase    "same      religious          denomination"           became

"single sponsoring group."               In order to absolve the legislature

of     an    unconstitutional       act,     the        court     committed        its    own,

arrogating to itself the power to make law.

       ¶117 Writing laws resides within the exclusive domain of

the legislature, into which judges may not tread.                                  "Like its

federal       counterpart,        '[o]ur     state       constitution . . . created

three branches of government, each with distinct functions and
powers,' and '[t]he separation of powers doctrine is implicit in

                                             10
                                                                   No.    2021AP265-CQ.rgb


this tripartite division.'"              Gabler v. Crime Victims Rights Bd.,

2017 WI 67, ¶11, 376 Wis. 2d 147, 897 N.W.2d 384 (quoted source

omitted; alterations and ellipsis in original).                          "Three clauses

of the Wisconsin Constitution embody this separation:                              Article

IV, Section 1 ('[t]he legislative power shall be vested in a

senate and assembly'); Article V, Section 1 ('[t]he executive

power shall be vested in a governor'); and Article VII, Section

2    ('[t]he    judicial      power . . . shall        be   vested        in   a   unified

court system')."         Gabler, 376 Wis. 2d 147, ¶11 (alterations and

ellipsis in original).              "The separation of powers 'operates in a

general way to confine legislative powers to the legislature.'"

League     of   Women        Voters    v.    Evers,    2019      WI      75,    ¶35,   387

Wis. 2d 511, 929 N.W.2d 209 (quoting Goodland v. Zimmerman, 243

Wis. 2d 459, 467, 10 N.W.2d 180 (1943)).

       ¶118 "Each branch's core powers reflect 'zones of authority

constitutionally established for each branch of government upon

which    any    other        branch     of   government       is      prohibited       from

intruding.       As to these areas of authority, . . . any exercise

of      authority       by       another          branch    of        government          is

unconstitutional.'"           Gabler, 376 Wis. 2d 147, ¶31 (quoting State

ex rel. Fiedler v. Wisconsin Senate, 155 Wis. 2d 94, 100, 454

N.W.2d 770 (1990) (ellipsis in original)).                    "It is 'the province

and duty of the judicial department to say what the law is[,]'

and not what we think it should be."                   Town of Wilson v. City of

Sheboygan,      2020    WI    16,     ¶51,   390    Wis. 2d 266,         938   N.W.2d 493

(Rebecca    Grassl      Bradley,       J.,   concurring)      (quoting         Marbury,    5



                                             11
                                                                     No.      2021AP265-CQ.rgb


U.S. at 177).           "This court lacks any authority to modify, tweak

or supplement the legislature's work."                    Id.

       ¶119 In addition to invading the exclusive province of the

legislature,          the   Vanko      court    violated        multiple       foundational

principles       underlying        the      plain-meaning        method       of     statutory

interpretation, which this court adopted long before the Vanko

decision.       See, e.g., W. Side Bank v. Marine Nat. Exch. Bank, 37

Wis. 2d 661, 669-70, 155 N.W.2d 587 (1968) ("It is not within

the     province       of   this      Court     to    seek    secondary         sources       of

legislative intent where the meaning of the statute is plain and

unambiguous.");          Folschow      v.     Werner,    51   Wis.      85,     7    N.W.     911

(1881) (applying the "plain meaning" of a statute to determine

whether    a     creditor       can    reach    the     defendant's        pension).           In

addition to transgressing the constitutional boundaries of the

judicial role, the methodology employed by the Vanko court in

order     to     reach      a   statute-saving          outcome    contravened             basic

principles of statutory interpretation.

       ¶120 The        Vanko    court    was     transparent       in      justifying         its

reconstruction of the statute:                      doing so "save[d] the statute

from     being        struck    down     as    unconstitutional."                   Vanko,     52

Wis. 2d at 215.             Although not named by the Vanko court, this

principle        is     known    as     the    constitutional           doubt       canon     of

statutory construction.                The Vanko court misused it.                    Properly

applied,       the     constitutional         doubt     canon     counsels          that     "[a]

statute should be interpreted in a way that avoids placing its

constitutionality in doubt."                  Antonin Scalia & Bryan A. Garner,
Reading Law:           The Interpretation of Legal Texts 241 (2012).                           It

                                               12
                                                                              No.    2021AP265-CQ.rgb


may be employed only "where a statute is susceptible of two

constructions."             Id. (quoting United States ex rel. Attorney

General v. Delaware & Hudson Co., 213 U.S. 366, 408 (1909) (per

White, J.)).          This court recently expressed the operation of the

canon in terms of reasonableness:                            "where we can                 reasonably

adopt     a     saving       construction             of     a      statute          to     avoid     a

constitutional conflict, we do so."                         State v. Hager, 2018 WI 40,

¶31,    381    Wis. 2d 74,       911       N.W.2d 17.             Contrary           to    the     Vanko

court's       application      of    the     canon,          simply      "avoid[ing] . . . a

constitutional         conflict      does        not        drive       our    reading        of    the

statute."       Id.      Instead, the constitutional doubt canon "is a

tool for choosing between competing plausible interpretations of

a statutory text, resting on the reasonable presumption that

[the legislature] did not intend the alternative which raises

serious constitutional doubts."                        Clark v. Martinez, 543 U.S.

371, 381 (2005) (emphases added).

       ¶121 There is nothing "reasonable" nor "plausible" about

the Vanko court's construction of Wis. Stat. § 121.51(1).                                           The

constitutional         doubt     canon      is        not    a     license          to     rewrite    a

statute, either to better effectuate its purpose or to conform

it to the Constitution.              Nor does it authorize a court to insert

new words into the text or remove words from it.                                           "We cannot

press    statutory          construction         'to       the     point       of     disingenuous

evasion'       even    to    avoid     a    constitutional               question."              United

States v. Locke, 471 U.S. 84, 96 (1985).                             Nor can we employ the

constitutional         doubt    canon       when       the       text    of     the       statute    is
plain.        See     Pennsylvania         DOC    v.       Yeskey,       524        U.S.    206,    212

                                                 13
                                                                        No.    2021AP265-CQ.rgb


(1998).        Although            courts     "will        often   strain       to     construe

legislation so as to save it against constitutional attack, it

must not and will not carry this to the point of perverting the

purpose       of     a     statute . . . or             judicially        rewriting           it."

Aptheker v. Sec'y of State, 378 U.S. 500, 515 (1964) (quoted

source     omitted).               The    Vanko       court    bent     the     language       of

§ 121.51(1)        to    the     point      of    changing      its   meaning.          Secular

schools       cannot       be      classified         by      "religious       denomination"

notwithstanding the Vanko decision's lexical distortions.                                       It

should be overturned.

      ¶122 In           perpetuating         the       judicial       malfeasance         Vanko

embodies, the majority "determine[s] that our precedent should

be maintained rather than overruled," implicitly relying on the

doctrine of stare decisis.                   Majority op., ¶46.            "While adhering

to precedent is an important doctrine for lending stability to

the   law,     not       every     decision        deserves     stare    decisis        effect.

After all, the purpose of stare decisis 'is to make us say that

what is false under proper analysis must nonetheless be held to

be    true,    all       in     the      interest      of     stability.'"            State     v.

Grandberry, 2018 WI 29, ¶86, 380 Wis. 2d 541, 910 N.W.2d 214

(Rebecca      Grassl          Bradley,       J.,      dissenting)       (quoting        Antonin

Scalia, A Matter of Interpretation: Federal Court and the Law

138-40    (1997)).            As    the     state's     highest       court,     we    are    not

"'constrained to follow precedent' that is 'unworkable or badly

reasoned,' because stare decisis 'is a principle of policy and

not a mechanical formula of adherence to the latest decisions.'"
Outagamie Cnty. Bd. of Adjustment, 244 Wis. 2d 613, ¶31 (quoting

                                                 14
                                                                                 No.   2021AP265-CQ.rgb


Payne       v.    Tennessee,          501       U.S.    808,       827-28     (1991))          (internal

alterations omitted).

       ¶123 "Reflexively cloaking every judicial opinion with the

adornment             of     stare      decisis         threatens          the     rule           of     law,

particularly when applied to interpretations wholly unsupported

by the statute's text."                     Manitowoc Co., Inc. v. Lanning, 2018 WI

6,    ¶81    n.5,          379   Wis. 2d 189,           906    N.W.2d 130          (Rebecca            Grassl

Bradley, J., concurring).                        The Vanko court's construction of

"religious denomination" to mean "single sponsoring group" is

"wholly      unsupported             by    the    statute's          text"    and       represents         a

revision rather than an interpretation of law.                                         "In evaluating

whether          to       persist     in     upholding         a     decision          that       elevated

judicially-imagined                  legislative            purpose    over        the       words       the

legislature actually enacted, '[i]t is well to keep in mind just

how   thoroughly             [the     court's         opinion]       rewrote       the       statute      it

purported         to        construe.'"           Id.       (quoting        Johnson          v.    Transp.

Agency,      480          U.S.   616,      670    (1987)       (Scalia,       J.,       dissenting)).

Because          the       Vanko     court       entirely          rewrote       the     "overlapping

attendance             area"       provision      of        Wis.    Stat.        § 121.51(1),             the

majority errs in upholding it.

       ¶124 In             Johnson    Controls,         this       court     enumerated            factors

justifying            a     decision       to    overturn          precedent.               See    Johnson

Controls,         264        Wis. 2d 60,         ¶¶98-99.            When    a     prior          case    is

"unsound         in        principle"       or    "wrongly          decided,"          it     should      be

overturned.                 Id.,     ¶99;       see     also       Bartholomew          v.    Wisconsin

Patients Comp. Fund & Compcare Health Servs. Ins. Corp., 2006 WI
91, ¶33, 293 Wis. 2d 38, 717 N.W.2d 216.                                    A judicial decision

                                                       15
                                                                        No.   2021AP265-CQ.rgb


like Vanko, which            "blatantly disregarded the text of the []

statute,"         is    "both       'unsound       in     principle'          and    'wrongly

decided,'"        and    should      be    overruled.            Town    of    Wilson,      390

Wis. 2d 266,           ¶63   (Rebecca       Grassl       Bradley,       J.,    concurring).

Doing so would advance the rule of law:

      This court has no apprehension about being a solitary
      beacon in the law if our position is based on a sound
      application of this state's jurisprudence.   But when
      our light is dim and fading, then this court must be
      prepared to make correction. Stare decisis is neither
      a straightjacket nor an immutable rule.    We do more
      damage to the rule of law by obstinately refusing to
      admit errors, thereby perpetuating injustice, than by
      overturning an erroneous decision.
Johnson      Controls,        264     Wis. 2d 60,         ¶100     (internal        citations

omitted).

      ¶125 The majority's refusal to correct Vanko's irrefutably

erroneous interpretation of the law "does not comport with our

duty [to exercise our constitutionally-vested 'judicial power']

because      it    elevates        demonstrably      erroneous       decisions——meaning

decisions outside the realm of permissible interpretation——over

the   text    of . . . duly          enacted . . . law."                Gamble      v.    United
States, 139 S. Ct. 1960, 1981 (2019) (Thomas, J., concurring).

"[J]udicial        decisions        may    incorrectly      interpret         the   law,    and

when they do, subsequent courts must confront the question when

to depart from them."                Id. at 1984.          The Vanko court not only

incorrectly interpreted Wis. Stat. § 121.51(1), it also usurped

the legislative function by rewriting the statute.                               It is this

court's      duty       to   say     so.      "Besides       eternalizing           bad     law,
sustaining        judicial      rewriting      of       statutes    sanctions        judicial

usurpation of the legislative function."                           Town of Wilson, 390
                                              16
                                                                      No.   2021AP265-CQ.rgb


Wis. 2d 266, ¶52 (Rebecca Grassl Bradley, J., concurring).                              This

court should overturn the "demonstrably erroneous decision" it

made in Vanko.

          II.    The "overlapping attendance area" provision in Wis.
                     Stat. § 121.51(1) is unconstitutional.
    ¶126 Overturning         Vanko's          reconstruction           of    the     statute

necessitates a consideration of its constitutionality, which the

Vanko   court    avoided    by    expanding          the    "overlapping          attendance

area" restriction in Wis. Stat. § 121.51(1) to encompass not

only religious schools but secular ones as well.                             On its face,

§ 121.51(1) denies a public benefit only to students attending

religious schools in overlapping attendance areas.                            Private but

secular schools located in overlapping attendance areas are not

disqualified from receiving benefits on this basis.                               Denying an

otherwise   publicly    available            benefit       on    account     of    religious

identity    violates   the       First       Amendment          to   the    United    States

Constitution.

    ¶127 As it pertains to religion, the First Amendment says

"Congress   shall    make    no        law    respecting         an   establishment       of
religion,   or    prohibiting          the    free     exercise       thereof."         U.S.

Const. amend. I.       As recently interpreted by the United States

Supreme Court in Trinity Lutheran Church of Columbia, Inc. v.

Comer, 137 S. Ct. 2012 (2017), and Espinoza v. Montana Dep't of

Rev., 140 S. Ct. 2246 (2020), the Free Exercise Clause of the

First Amendment prohibits the government from denying a public

benefit     solely     on        the         basis     of        religious         identity.
Consequently, the "overlapping attendance area" provision must

be struck from Wis. Stat. § 121.51(1).
                                             17
                                                                  No.    2021AP265-CQ.rgb


      ¶128 The Free Exercise Clause, which applies to the states

by    operation       of    the     Fourteenth        Amendment,5       provides     that

"Congress shall make no law . . . prohibiting the free exercise

[of   religion]."           U.S.    Const.     amend.   I.      "The     Free   Exercise

Clause     'protect[s]             religious        observers      against       unequal

treatment'      and   subjects       to   the      strictest    scrutiny      laws   that

target the religious for 'special disabilities' based on their

'religious status.'"               Trinity Lutheran Church, 137 S. Ct. at

2019 (quoting Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508

U.S. 520, 533 (1993)).                "Applying that basic principle, [the

United    States      Supreme       Court]     has    repeatedly       confirmed     that

denying    a    generally        available      benefit      solely     on   account   of

religious identity imposes a penalty on the free exercise of

religion that can be justified only by a state interest 'of the

highest order.'"           Id. (quoted source omitted).

      ¶129 In Trinity Lutheran Church, the United States Supreme

Court scrutinized a program under which the Missouri Department

of Natural Resources provided grants to help public and private

schools,   as     well      as   nonprofit        organizations,      purchase     rubber

playground surfaces.             Id. at 2017.        The Department "had a strict

and express policy of denying grants to any applicant owned or

controlled by a church, sect, or other religious entity."                              Id.

Applying this policy, the Department denied a grant application

by Trinity Lutheran Church Child Learning Center——a preschool


      5See Cantwell v. Connecticut, 310 U.S. 296 (1940) (holding
that the First Amendment's Free Exercise Clause is incorporated
against the states via the Fourteenth Amendment).


                                             18
                                                                      No.    2021AP265-CQ.rgb


and   daycare——solely       on     the   basis        that    it    was     operated      by    a

church.    Id. at 2017-18.

      ¶130 The      United        States     Supreme          Court       held     that     the

Department's policy violated Trinity Lutheran's rights under the

Free Exercise Clause.             Id. at 2019.           The Court explained that

the State unconstitutionally "puts Trinity Lutheran to a choice:

It may participate in an otherwise available benefit program or

remain a religious institution."                  Id. at 2021-22.             According to

the   Court,      the    State      cannot       "expressly         require[]         Trinity

Lutheran     to    renounce       its    religious           character       in    order       to

participate in an otherwise generally available public benefit

program,    for     which    it    is    fully        qualified."           Id.     at    2024.

"[W]hen the State conditions a benefit in this way, McDaniel

says plainly that the State has punished the free exercise of

religion:     'To condition the availability of benefits . . . upon

[a recipient's] willingness . . . to surrender[] his religiously

impelled [status] effectively penalizes the free exercise of his

constitutional liberties.'"                Id. at 2022 (quoting McDaniel v.

Paty, 435 U.S. 618, 626 (1978)).                  Choosing between "a government

benefit     program"     and      "having        to    disavow        [one's]      religious

character"        does   not      comport        with        the    First         Amendment's

protection of the free exercise of religion.                        Id.

      ¶131 Just      last      year,     the      United       States       Supreme       Court

reaffirmed these principles in Espinoza.                           The Court held that

the Free Exercise Clause precluded Montana from striking down a

law establishing a scholarship program for private schools on
the basis of a state constitutional provision prohibiting the

                                            19
                                                                   No.    2021AP265-CQ.rgb


state   from    giving      public    aid    to    any    school    controlled            by   a

"church, sect, or denomination."                  Espinoza, 140 S. Ct. at 2251-

52.     The Court held that the application of Montana's "no-aid

provision"      to    the    scholarship          program       violated       the    First

Amendment by "bar[ring] religious schools from public benefits

solely because of the religious character of the schools" as

well as by "bar[ring] parents who wish to send their children to

religious schools from those same benefits, again solely because

of the religious character of the schools"——a fact "apparent

from the plain text" of the no-aid provision.                             Id. at 2255.

Applying     Trinity       Lutheran     Church,      the    Court        subjected         the

state's application of the no-aid provision to the "strictest

scrutiny"      and   determined       that    Montana      failed    to     advance        any

"interest      of    the    highest    order"      by     disqualifying         religious

schools and the children who attend them from receiving the

benefits of a scholarship program solely because of their faith.

Id. at 2260.

      ¶132 As United States Supreme Court precedent confirms, the

Free Exercise Clause prohibits Wisconsin from denying otherwise

generally       available       transportation            benefits        to      students

attending a private school "affiliated with the same religious

denomination"        as     another     private      school        within      the        same

geographic      attendance     area.         Because      the    plain     text      of    the

"overlapping         attendance       area"       provision         in     Wis.        Stat.

§ 121.51(1)      applies      only    to     religious      schools,       the       statute

violates     the     First    Amendment.           "The     Free    Exercise          Clause
'protects      religious     observers       against      unequal        treatment'        and

                                             20
                                                                      No.    2021AP265-CQ.rgb


against 'laws that impose special disabilities on the basis of

religious      status.'"      Espinoza,             140   S.   Ct.    at    2254       (quoting

Trinity Lutheran Church, 582 U.S. at 2021).

      ¶133 Trinity      Lutheran       Church             is   clear:          "denying         a

generally      available     benefit           solely     on    account      of       religious

identity imposes a penalty on the free exercise of religion that

can   be   justified    only    by     a       state      interest     'of    the      highest

order.'"       Trinity Lutheran Church, 137 S. Ct. at 2019 (quoted

source     omitted).           The         State          rationalizes        Wis.          Stat.

§ 121.51(1)'s      discrimination               against        religious       schools        as

"set[ting]      parameters"     for        a    religiously-affiliated                 school's

attendance      area    in     order       to        avoid      straining         a    "school

district[']s . . . limited funds."                        The United States             Supreme

Court already rejected this sort of justification for religious

discrimination:        "A State need not subsidize private education.

But once a State decides to do so, it cannot disqualify some

private schools solely because they are religious."                                   Espinoza,

140 S. Ct. at 2261.             If the financial cost of transporting

students to school trumps our right to remain free from "unequal

treatment"     based   upon    our     religious           identity,        then      the   Free

Exercise Clause would have little meaning.

      ¶134 Like         Missouri's               policy          of         "categorically

disqualifying"      religious     organizations                from   receiving          grants

under    its   playground     resurfacing            program     in   Trinity          Lutheran

Church, Wisconsin's "overlapping attendance area" provision puts

schools "to a choice:           [they] may participate in an otherwise
available benefit program or remain a religious institution."

                                               21
                                                                No.    2021AP265-CQ.rgb


Trinity Lutheran Church, 137 S. Ct. at 2021-22.                              Under Wis.

Stat. § 121.51(1), if a school overlaps with another private

religious institution of "the same religious denomination," that

school, and its students, may either renounce their religious

affiliation or lose their right to state-provided transportation

benefits.       The First Amendment does not permit the government to

"punish[]       the    free       exercise     of   religion"   in     this     manner.

Espinoza,      140    S.    Ct.    at   2256    (quoted    source   omitted).       The

Constitution         does   not     countenance      a    religious    school     being

forced    to     either       forgo     a    "government    benefit     program"     or

"disavow its religious character."                  Trinity Lutheran Church, 137

S. Ct. at 2022; see Espinoza, 140 S. Ct. at 2261.

         III.    Wisconsin Stat. § 121.51 impermissibly entangles the
                 government in the affairs of religious schools.
    ¶135 Declaring            the     overlapping    attendance       area    provision

unconstitutional, as this court should have done 50 years ago

when first presented with the issue, would have been dispositive

of this matter.         Instead, the majority persists in preserving an

unconstitutional law, necessitating a response to the certified
question:

    For purposes of determining whether two or more
    schools are "private schools affiliated with the same
    religious denomination" for purposes of Wis. Stat.
    121.51, must the state superintendent rely exclusively
    on neutral criteria such as ownership, control, and
    articles of incorporation, or may the superintendent
    also   take    into   account   the   school's   self-
    identification in sources such as its website or
    filings with the state?
Whether applying a faithful interpretation of the statutory text
or Vanko's reconstruction of the statute, there is no way to

                                               22
                                                             No.    2021AP265-CQ.rgb


answer this question without requiring the SPI to violate the

Establishment Clause of the First Amendment.

      ¶136 In this case, the SPI must decide whether a self-

described Roman Catholic school is "affiliated with the same

religious    denomination"    as   the     Roman   Catholic        Archdiocese   of

Milwaukee,    notwithstanding      the     school's    professions        of   both

corporate    and   theological     independence       from    the    Archdiocese.

The inevitable litigation ensuing from a determination by the

SPI that results in the denial of public benefits based upon

overlapping    attendance    areas    between      religious        schools    will

require judges to engage in the same inquiry concerning the

religious character of schools.            The Establishment Clause of the

First Amendment does not permit such entanglement between church

and state.

      ¶137 The Establishment Clause provides that "Congress shall

make no law respecting an establishment of religion."                          U.S.

Const. amend. I.       In interpreting this provision, the United

States Supreme Court has held that "[a] statute must not foster

'an excessive entanglement with religion.'"                  Lemon v. Kurtzman,

403 U.S. 602, 613 (1971).            Wisconsin Statute § 121.51(1) not

only fosters an excessive entanglement with religion, it compels

it.   Under the statute, the SPI is charged with conducting a

comparative analysis to determine whether two schools belong to

the   same    "religious     denomination"——an         exercise       unavoidably

requiring the government to interpret the nature of a particular

faith.   Discerning whether one religious school is "affiliated
with the same religious denomination" as another forces the SPI

                                      23
                                                                         No.       2021AP265-CQ.rgb


as well as the courts to delve into the meaning of "religious

denomination" and what it means to be "affiliated" with one.

However, it is not for the government to determine the "proper

interpretation of [one's] faith."                        United States v. Lee, 455

U.S. 252, 257 (1982).                Indeed, "[t]he prospect of church and

state    litigating        in    court    about       what    does       or    does        not    have

religious meaning touches the very core of the constitutional

guarantee        against       religious       establishment[.]"                   New     York     v.

Cathedral Acad., 434 U.S. 125, 133 (1977).

       ¶138 Where, exactly, is the SPI expected to draw the line?

What    is   a     "religious        denomination"?            What           characteristics,

professions of faith, or doctrinal tenets render a religious

institution       part     of    a   particular         denomination?                The    statute

doesn't tell us, and it would be unconstitutional for any state

actor,    including        a    court,    to    resolve       the    question.               As    the

United       States        Supreme        Court         recognized             decades            ago,

"[i]ntrafaith differences . . . are not uncommon among followers

of a particular creed, and the judicial process is singularly

ill    equipped     to     resolve       such    difference         in    relation          to     the

Religion Clauses."              Thomas v. Rev. Bd. of Indiana Emp. Sec.

Div., 450 U.S. 707, 715 (1981).                      It is not for the government to

determine, for example, whether a Roman Catholic school and a

Ukrainian        Catholic       school      are        "affiliated            with       the      same

religious        denomination"        within          the    meaning          of     Wis.        Stat.

§ 121.51(1) or otherwise.                  "[A] single term" like "Catholic"

cannot "describe accurately the religious values and aspirations
of an individual or a group of individuals.                               Labels work very

                                                24
                                                                  No.       2021AP265-CQ.rgb


well for identifying commodities in a supermarket, but they are

ill fitted for protecting the religious liberty of an individual

American."       St. Augustine v. Evers, 906 F.3d 591, 604 (7th Cir.

2018) (Ripple, J., dissenting).

       ¶139 Any governmental           overriding       of a religious school's

profession of independence from the "religious denomination" of

another    school——whether           made   by    the     SPI    or     a    court——would

"require us to rule that some religious adherents misunderstand

their own religious beliefs.                We think such an approach cannot

be squared with the Constitution or with our precedents, and

that it would cast the Judiciary in a role that [courts] were

never intended to play."             Lyng v. Nw. Indian Cemetery Protective

Ass'n, 485 U.S. 439, 458 (1988).                    The government lacks both

constitutional authority and institutional competence                             to make

these determinations.

       ¶140 The majority does not address the entanglement problem

presented    by      Wis.    Stat.    § 121.51     but     mistakenly         denies    one

exists at all.             The majority says:            "in determining whether

schools are 'affiliated with the same religious denomination'

pursuant    to      Wis.    Stat.    § 121.51,     the     Superintendent          is   not

limited    to       consideration     of    a    school's       corporate        documents

exclusively.         In conducting a neutral and secular inquiry, the

Superintendent may also consider the professions of the school

with      regard       to     the      school's         self-identification             and

affiliation."         Majority op., ¶5.           The majority maintains that

"accepting      a    school's   professions        that    are    published        on   its
public website or set forth in filings with the state does not

                                            25
                                                                           No.    2021AP265-CQ.rgb


necessarily require any investigation or surveillance into the

practices of the school.                    It need not require any religious

inquiry at all."        Majority op., ¶48.                The majority is wrong.

      ¶141 As       formulated         by    the     majority,         the       SPI's    inquiry

focuses     on    whether     "a    school      is       affiliated         with     a   specific

religious denomination," which obviously poses a question of a

religious nature.            The majority's declaration that the SPI's

determination of whether schools are "affiliated with the same

religious denomination" does not require any religious inquiry

"at   all"   reflects        a     manner     of     Orwellian         newspeak          by   which

"religious" means something other than "religious."                                      The only

way   for    a     Catholic      school       like       St.       Augustine       to    avoid      a

governmentally-decreed affiliation with the same "denomination"

as another Catholic school is for St. Augustine to disavow its

Catholic character.

      ¶142 Aside from the entanglement problem produced by the

majority's decision, it offers little assistance to the Seventh

Circuit in resolving this dispute.                       The majority notes that "St.

Augustine        professes    that      while       it    is       Roman    Catholic,         it    is

independent of and unaffiliated with the Archdiocese."                                   Majority

op., ¶50.        The majority then proclaims that "[n]either accepting

corporate        documents       nor        accepting          a    school's        professions

necessarily requires any investigation of the type prohibited by

Holy Trinity or even any religious inquiry whatsoever."                                            Id.

The majority misunderstands the heart of this dispute.                                   Although

St. Augustine's corporate documents reveal no affiliation with
the   Archdiocese      and       St.    Augustine         explicitly             disclaimed        any

                                               26
                                                                       No.   2021AP265-CQ.rgb


affiliation with any other Catholic school or The Archdiocese of

Milwaukee in its letters to Friess Lake School District and the

SPI, it professes on its website to be "Roman Catholic," which

prompted the SPI to declare St. Augustine affiliated with the

Archdiocese       by     virtue     of        their       mutual        Roman       Catholic

identification.           That     is    a      determination           derived      from     a

religious     inquiry         prohibited        by      the     Establishment        Clause.

Regardless, the majority supplies no rule to resolve whether a

school's corporate documents, website content, or professions of

corporate and ecclesiastical independence controls the question

of affiliation with a particular denomination.

       ¶143 The   majority       should      have       restricted       the      inquiry    to

purely   secular       sources    such       as      corporate     documents,        leaving

religious labels and alliances beyond consideration, but instead

directs the Seventh Circuit to apply Wis. Stat. § 121.51(1) in a

manner which impermissibly entangles the courts in matters of

religion.       The     very    precedent         on    which    the     majority     relies

prohibits this:         "For this court or for the Superintendent of

Public Instruction to determine, in the light of the prima facie

showing of the articles of incorporation to the contrary, that

this   school     corporation       is     or      is    not     affiliated        with     the

Catholic denomination is to meddle into what is forbidden by the

Constitution the determination of matters of faith and religious

allegiance."           Holy    Trinity       Cmty.       Sch.,    Inc.       v.    Kahl,     82

Wis. 2d 139, 150, 262 N.W.2d 210 (1978).                         "[T]he determination

of who or what is Catholic . . . is an inquiry that government
cannot make."      Id. at 150-51.

                                             27
                                                                          No.   2021AP265-CQ.rgb


     ¶144 Because         the       "overlapping          attendance        area"      provision

violates both the Free Exercise and Establishment Clauses of the

First Amendment, it must be struck from Wis. Stat. § 121.51(1).

United States Supreme Court precedent interpreting the Religion

Clauses        "radiates        a     spirit         of        freedom          of     religious

organizations,          an      independence              of      secular        control      or

manipulation——in         short,      power     to    decide         for   themselves,       free

from state interference, matters of church government as well as

those     of    faith     and       doctrine."             Hosanna-Tabor             Evangelical

Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171, 186 (2012)

(quoted source omitted).               Within the context of this case, the

Constitution         reserves       decisions       of    religious        affiliation       for

private schools themselves, and the State may not force private

schools or their students to "choose between their religious

beliefs and receiving a government benefit."                               Trinity Lutheran

Church, 137 S. Ct. at 2023 (quoted source omitted).

                                            * * *

     ¶145      "The true irony of our modern stare decisis doctrine

lies in the fact that proponents of stare decisis tend to invoke

it   most      fervently     when       the     precedent           at     issue      is   least

defensible."            Gamble,       139     S.     Ct.       at    1988       (Thomas,     J.,

concurring).         A majority of this court privileges precedent over

text in preserving this court's indefensible decision in Vanko.

In answering the certified question, the majority perpetuates a

judicial       reconstruction          of     Wis.        Stat.      § 121.51(1),          which,

despite the court's legislative efforts to save it, nevertheless
violates       the    Religion        Clauses        of    the      First       Amendment     by

                                              28
                                                      No.   2021AP265-CQ.rgb


excluding religious schools and the students who attend them

from a government benefit solely on the basis of their religion.

"An odious exclusion from any of the benefits common to the rest

of   my   fellow-citizens,   is   a   persecution,   differing    only   in

degree, but of a nature equally unjustifiable with that, whose

instruments are chains and torture."         Trinity Lutheran Church,

137 S. Ct. at 2024 (quoting Speech by H.M. Brackenridge, Dec.

Sess. 1818, in     H. Brackenridge, W. Worthington, & J. Tyson,

Speeches in the House of Delegates of Maryland, 64 (1829)).

Repeating its error from 50 years ago, this court once again

neglects its duty to strike an unconstitutional statute.                  I

respectfully dissent.

      ¶146 I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER joins this dissent.




                                      29
    No.   2021AP265-CQ.rgb




1